
	
		II
		Calendar No. 1130
		110th CONGRESS
		2d Session
		H. R. 7060
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			 Received
		
		
			December 8
			 (legislative day, November 20), 2008
			Read the first time
		
		
			December 9, 2008
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide incentives for energy production and conservation, to extend certain
		  expiring provisions, to provide individual income tax relief, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short titleThis Act may be cited as the
			 Renewable Energy and Job Creation Tax
			 Act of 2008.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title,
				etc.
					Title I—Energy Tax
				Incentives
					Subtitle A—Energy
				production incentives
					Part 1—Renewable energy
				incentives
					Sec. 101. Renewable
				energy credit.
					Sec. 102. Production
				credit for electricity produced from marine renewables.
					Sec. 103. Energy
				credit.
					Sec. 104. Credit for
				residential energy efficient property.
					Sec. 105. Special
				rule to implement FERC and State electric restructuring policy.
					Part 2—Carbon mitigation
				provisions
					Sec. 111. Expansion
				and modification of advanced coal project investment credit.
					Sec. 112. Expansion and modification of coal gasification
				investment credit.
					Sec. 113. Temporary
				increase in coal excise tax.
					Sec. 114. Special
				rules for refund of the coal excise tax to certain coal producers and
				exporters.
					Sec. 115. Carbon
				audit of the tax code.
					Subtitle
				B—Transportation and domestic fuel security provisions
					Sec. 121. Inclusion
				of cellulosic biofuel in bonus depreciation for biomass ethanol plant
				property.
					Sec. 122. Credits for
				biodiesel and renewable diesel.
					Sec. 123. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Sec. 124. Credit for
				new qualified plug-in electric drive motor vehicles.
					Sec. 125. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 126. Transportation fringe benefit to bicycle
				commuters.
					Sec. 127. Alternative
				fuel vehicle refueling property credit.
					Sec. 128. Certain
				income and gains relating to alcohol fuels and mixtures, biodiesel fuels and
				mixtures, and alternative fuels and mixtures treated as qualifying income for
				publicly traded partnerships.
					Subtitle C—Energy
				conservation and efficiency provisions
					Sec. 131. Credit for
				nonbusiness energy property.
					Sec. 132. Energy
				efficient commercial buildings deduction.
					Sec. 133. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 134. Accelerated
				recovery period for depreciation of smart meters and smart grid
				systems.
					Sec. 135. Qualified
				green building and sustainable design projects.
					Title II—Extension of
				temporary provisions
					Subtitle
				A—Extensions Primarily Affecting Individuals
					Sec. 201. Deduction for State and local sales
				taxes.
					Sec. 202. Deduction
				of qualified tuition and related expenses.
					Sec. 203. Treatment
				of certain dividends of regulated investment companies.
					Sec. 204. Tax-free
				distributions from individual retirement plans for charitable
				purposes.
					Sec. 205. Deduction
				for certain expenses of elementary and secondary school teachers.
					Sec. 206. Stock in
				RIC for purposes of determining estates of nonresidents not
				citizens.
					Sec. 207. Qualified
				investment entities.
					Sec. 208. Real
				property tax standard deduction.
					Subtitle
				B—Extensions Primarily Affecting Businesses
					Sec. 221. Research
				credit.
					Sec. 222. Indian employment credit.
					Sec. 223. New markets
				tax credit.
					Sec. 224. Railroad
				track maintenance.
					Sec. 225. Fifteen-year straight-line cost recovery for
				qualified leasehold improvements and qualified restaurant property.
					Sec. 226. Seven-year
				cost recovery period for motorsports racing track facility.
					Sec. 227. Accelerated
				depreciation for business property on Indian reservation.
					Sec. 228. Expensing
				of environmental remediation costs.
					Sec. 229. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 230. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 231. Qualified
				zone academy bonds.
					Sec. 232. Tax
				incentives for investment in the District of Columbia.
					Sec. 233. Economic
				development credit for American Samoa.
					Sec. 234. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 235. Enhanced
				charitable deduction for contributions of book inventory to public
				schools.
					Sec. 236. Enhanced
				deduction for qualified computer contributions.
					Sec. 237. Basis
				adjustment to stock of S corporations making charitable contributions of
				property.
					Sec. 238. Work
				opportunity tax credit for Hurricane Katrina employees.
					Sec. 239. Subpart
				F exception for active financing
				income.
					Sec. 240. Look-thru
				rule for related controlled foreign corporations.
					Sec. 241. Expensing
				for certain qualified film and television productions.
					Subtitle C—Other
				Extensions
					Sec. 251. Authority
				to disclose information related to terrorist activities made
				permanent.
					Sec. 252. Authority
				for undercover operations made permanent.
					Sec. 253. Increase in
				limit on cover over of rum excise tax to Puerto Rico and the Virgin
				Islands.
					Title III—Additional
				tax relief and other provisions
					Sec. 301. Refundable
				child credit.
					Sec. 302. Provisions
				related to film and television productions.
					Sec. 303. Exemption
				from excise tax for certain arrows designed for use by children.
					Sec. 304. Modification of penalty on understatement of
				taxpayer’s liability by tax return preparer.
					Title IV—Revenue provisions
					Sec. 401. Limitation
				of deduction for income attributable to domestic production of oil, gas, or
				primary products thereof.
					Sec. 402. Elimination of the different treatment of foreign oil
				and gas extraction income and foreign oil related income for purposes of the
				foreign tax credit.
					Sec. 403. Broker
				reporting of customer’s basis in securities transactions.
					Sec. 404. 0.2 percent
				FUTA surtax.
					Sec. 405. Increase and extension of Oil Spill Liability Trust
				Fund tax.
					Sec. 406. Nonqualified deferred compensation from certain tax
				indifferent parties.
					Sec. 407. Delay in
				application of worldwide allocation of interest.
					Sec. 408. Time for
				payment of corporate estimated taxes.
				
			IEnergy Tax Incentives
			AEnergy production incentives
				1Renewable energy incentives
					101.Renewable energy credit
						(a)Extension of credit
							(1)Wind facilitiesParagraph (1) of section 45(d) is amended
			 by striking January 1, 2009 and inserting January 1,
			 2010.
							(2)Other facilitiesEach of the following provisions of section
			 45(d) is amended by striking January 1, 2009 and inserting
			 October 1, 2011:
								(A)Clauses (i) and (ii) of paragraph
			 (2)(A).
								(B)Clauses (i)(I) and (ii) of paragraph
			 (3)(A).
								(C)Paragraph (4).
								(D)Paragraph (5).
								(E)Paragraph (6).
								(F)Paragraph (7).
								(G)Subparagraphs (A) and (B) of paragraph
			 (9).
								(b)Modification of Credit Phaseout
							(1)Repeal of phaseoutSubsection (b) of section 45 is
			 amended—
								(A)by striking paragraph (1), and
								(B)by striking the 8 cent amount in
			 paragraph (1), in paragraph (2) thereof.
								(2)Limitation based on investment in
			 facilitySubsection (b) of
			 section 45 is amended by inserting before paragraph (2) the following new
			 paragraph:
								
									(1)Limitation based on investment in
				facility
										(A)In generalIn the case of any qualified facility
				originally placed in service after December 31, 2009, the amount of the credit
				determined under subsection (a) for any taxable year with respect to
				electricity produced at such facility shall not exceed the product of—
											(i)the applicable percentage with respect to
				such facility, multiplied by
											(ii)the eligible basis of such facility.
											(B)Carryforward of unused limitation and
				excess credit
											(i)Unused limitationIf the limitation imposed under
				subparagraph (A) with respect to any facility for any taxable year exceeds the
				prelimitation credit for such facility for such taxable year, the limitation
				imposed under subparagraph (A) with respect to such facility for the succeeding
				taxable year shall be increased by the amount of such excess.
											(ii)Excess creditIf the prelimitation credit with respect to
				any facility for any taxable year exceeds the limitation imposed under
				subparagraph (A) with respect to such facility for such taxable year, the
				credit determined under subsection (a) with respect to such facility for the
				succeeding taxable year (determined before the application of subparagraph (A)
				for such succeeding taxable year) shall be increased by the amount of such
				excess. With respect to any facility, no amount may be carried forward under
				this clause to any taxable year beginning after the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to such facility.
											(iii)Prelimitation creditThe term prelimitation
				credit with respect to any facility for a taxable year means the credit
				determined under subsection (a) with respect to such facility for such taxable
				year, determined without regard to subparagraph (A) and after taking into
				account any increase for such taxable year under clause (ii).
											(C)Applicable percentageFor purposes of this paragraph—
											(i)In generalThe term applicable
				percentage means, with respect to any facility, the appropriate
				percentage prescribed by the Secretary for the month in which such facility is
				originally placed in service.
											(ii)Method of prescribing applicable
				percentageThe applicable
				percentage prescribed by the Secretary for any month under clause (i) shall be
				the percentage which yields over a 10-year period amounts of limitation under
				subparagraph (A) which have a present value equal to 35 percent of the eligible
				basis of the facility.
											(iii)Method of discountingThe present value under clause (ii) shall
				be determined—
												(I)as of the last day of the 1st year of the
				10-year period referred to in clause (ii),
												(II)by using a discount rate equal to the
				greater of 110 percent of the Federal long-term rate as in effect under section
				1274(d) for the month preceding the month for which the applicable percentage
				is being prescribed, or 4.5 percent, and
												(III)by taking into account the limitation under
				subparagraph (A) for any year on the last day of such year.
												(D)Eligible
				basisFor purposes of this
				paragraph—
											(i)In generalThe term eligible basis
				means, with respect to any facility, the sum of—
												(I)the basis of such facility determined as of
				the time that such facility is originally placed in service, and
												(II)the portion of the basis of any shared
				qualified property which is properly allocable to such facility under clause
				(ii).
												(ii)Rules for allocationFor purposes of subclause (II) of clause
				(i), the basis of shared qualified property shall be allocated among all
				qualified facilities which are projected to be placed in service and which
				require utilization of such property in proportion to projected generation from
				such facilities.
											(iii)Shared qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
												(I)which a qualified facility will require for
				utilization of such facility, and
												(II)which is not a qualified facility.
												(iv)Special rule relating to geothermal
				facilitiesIn the case of any
				qualified facility using geothermal energy to produce electricity, the basis of
				such facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
											(E)Special rule for first and last year of
				credit periodIn the case of
				any taxable year any portion of which is not within the 10-year period
				described in subsection (a)(2)(A)(ii) with respect to any facility, the amount
				of the limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
										(F)Election to treat all facilities placed in
				service in a year as 1 facilityAt the election of the taxpayer, all
				qualified facilities which are part of the same project and which are
				originally placed in service during the same calendar year shall be treated for
				purposes of this section as 1 facility which is originally placed in service at
				the mid-point of such year or the first day of the following calendar
				year.
										.
							(c)Trash facility clarificationParagraph (7) of section 45(d) is
			 amended—
							(1)by striking facility which
			 burns and inserting facility (other than a facility described in
			 paragraph (6)) which uses, and
							(2)by striking combustion.
							(d)Expansion of biomass facilities
							(1)Open-loop biomass facilitiesParagraph (3) of section 45(d) is amended
			 by redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of facilitySuch term shall include a new unit placed
				in service after the date of the enactment of this subparagraph in connection
				with a facility described in subparagraph (A), but only to the extent of the
				increased amount of electricity produced at the facility by reason of such new
				unit.
									.
							(2)Closed-loop biomass
			 facilitiesParagraph (2) of
			 section 45(d) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and inserting after subparagraph (A) the following new subparagraph:
								
									(B)Expansion of facilitySuch term shall include a new unit placed
				in service after the date of the enactment of this subparagraph in connection
				with a facility described in subparagraph (A)(i), but only to the extent of the
				increased amount of electricity produced at the facility by reason of such new
				unit.
									.
							(e)Modification of rules for hydropower
			 productionSubparagraph (C)
			 of section 45(c)(8) is amended to read as follows:
							
								(C)Nonhydroelectric damFor purposes of subparagraph (A), a
				facility is described in this subparagraph if—
									(i)the hydroelectric project installed on the
				nonhydroelectric dam is licensed by the Federal Energy Regulatory Commission
				and meets all other applicable environmental, licensing, and regulatory
				requirements,
									(ii)the nonhydroelectric dam was placed in
				service before the date of the enactment of this paragraph and operated for
				flood control, navigation, or water supply purposes and did not produce
				hydroelectric power on the date of the enactment of this paragraph, and
									(iii)the hydroelectric project is operated so
				that the water surface elevation at any given location and time that would have
				occurred in the absence of the hydroelectric project is maintained, subject to
				any license requirements imposed under applicable law that change the water
				surface elevation for the purpose of improving environmental quality of the
				affected waterway.
									The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall certify if a hydroelectric
				project licensed at a nonhydroelectric dam meets the criteria in clause (iii).
				Nothing in this section shall affect the standards under which the Federal
				Energy Regulatory Commission issues licenses for and regulates hydropower
				projects under part I of the Federal Power
				Act..
						(f)Effective date
							(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to property
			 originally placed in service after December 31, 2008.
							(2)Repeal of credit phaseoutThe amendments made by subsection (b)(1)
			 shall apply to taxable years ending after December 31, 2008.
							(3)Limitation based on investment in
			 facilityThe amendment made
			 by subsection (b)(2) shall apply to property originally placed in service after
			 December 31, 2009.
							(4)Trash facility clarificationThe amendments made by subsection (c) shall
			 apply to electricity produced and sold after the date of the enactment of this
			 Act.
							(5)Expansion of biomass
			 facilitiesThe amendments
			 made by subsection (d) shall apply to property placed in service after the date
			 of the enactment of this Act.
							102.Production credit for electricity produced
			 from marine renewables
						(a)In generalParagraph (1) of section 45(c) is amended
			 by striking and at the end of subparagraph (G), by striking the
			 period at the end of subparagraph (H) and inserting , and, and
			 by adding at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(b)Marine renewablesSubsection (c) of section 45 is amended by
			 adding at the end the following new paragraph:
							
								(10)Marine and hydrokinetic renewable
				energy
									(A)In generalThe term marine and hydrokinetic
				renewable energy means energy derived from—
										(i)waves, tides, and currents in oceans,
				estuaries, and tidal areas,
										(ii)free flowing water in rivers, lakes, and
				streams,
										(iii)free flowing water in an irrigation system,
				canal, or other man-made channel, including projects that utilize nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes, or
										(iv)differentials in ocean temperature (ocean
				thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(c)Definition of facilitySubsection (d) of section 45 is amended by
			 adding at the end the following new paragraph:
							
								(11)Marine and hydrokinetic renewable energy
				facilitiesIn the case of a
				facility producing electricity from marine and hydrokinetic renewable energy,
				the term qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is originally placed in service on or
				after the date of the enactment of this paragraph and before October 1,
				2011.
									.
						(d)Credit rateSubparagraph (A) of section 45(b)(4) is
			 amended by striking or (9) and inserting (9), or
			 (11).
						(e)Coordination with small irrigation
			 powerParagraph (5) of
			 section 45(d), as amended by section 101, is amended by striking October
			 1, 2011 and inserting the date of the enactment of paragraph
			 (11).
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to electricity produced and sold after the date of the
			 enactment of this Act, in taxable years ending after such date.
						103.Energy credit
						(a)Extension of credit
							(1)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of
			 section 48(a) are each amended by striking January 1, 2009 and
			 inserting January 1, 2017.
							(2)Fuel cell propertySubparagraph (E) of section 48(c)(1) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2016.
							(3)Microturbine propertySubparagraph (E) of section 48(c)(2) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2016.
							(b)Allowance of energy credit against
			 alternative minimum tax
							(1)In generalSubparagraph (B) of section 38(c)(4) is
			 amended by redesignating clause (vi) as clause (vii), by striking
			 and at the end of clause (v), and by inserting after clause (v)
			 the following new clause:
								
									(vi)the credit determined under section 46 to
				the extent that such credit is attributable to the energy credit determined
				under section 48,
				and
									.
							(2)Technical amendmentClause (v) of section 38(c)(4)(B) is
			 amended by striking section 47 to the extent attributable to and
			 inserting section 46 to the extent that such credit is attributable to
			 the rehabilitation credit under section 47, but only with respect
			 to.
							(c)Energy credit for combined heat and power
			 system property
							(1)In generalSection 48(a)(3)(A) is amended by striking
			 or at the end of clause (iii), by inserting or at
			 the end of clause (iv), and by adding at the end the following new
			 clause:
								
									(v)combined heat and power system
				property,
									.
							(2)Combined Heat and Power System
			 PropertySubsection (c) of
			 section 48 is amended—
								(A)by striking Qualified fuel cell property; qualified
			 microturbine property in the heading and inserting
			 Definitions, and
								(B)by adding at the end the following new
			 paragraph:
									
										(3)Combined Heat and Power System
				Property
											(A)Combined heat and power system
				propertyThe term
				combined heat and power system property means property comprising
				a system—
												(i)which uses the same energy source for the
				simultaneous or sequential generation of electrical power, mechanical shaft
				power, or both, in combination with the generation of steam or other forms of
				useful thermal energy (including heating and cooling applications),
												(ii)which produces—
													(I)at least 20 percent of its total useful
				energy in the form of thermal energy which is not used to produce electrical or
				mechanical power (or combination thereof), and
													(II)at least 20 percent of its total useful
				energy in the form of electrical or mechanical power (or combination
				thereof),
													(iii)the energy efficiency percentage of which
				exceeds 60 percent, and
												(iv)which is placed in service before January
				1, 2017.
												(B)Limitation
												(i)In generalIn the case of combined heat and power
				system property with an electrical capacity in excess of the applicable
				capacity placed in service during the taxable year, the credit under subsection
				(a)(1) (determined without regard to this paragraph) for such year shall be
				equal to the amount which bears the same ratio to such credit as the applicable
				capacity bears to the capacity of such property.
												(ii)Applicable capacityFor purposes of clause (i), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
												(iii)Maximum capacityThe term combined heat and power
				system property shall not include any property comprising a system if
				such system has a capacity in excess of 50 megawatts or a mechanical energy
				capacity in excess of 67,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
												(C)Special rules
												(i)Energy efficiency percentageFor purposes of this paragraph, the energy
				efficiency percentage of a system is the fraction—
													(I)the numerator of which is the total useful
				electrical, thermal, and mechanical power produced by the system at normal
				operating rates, and expected to be consumed in its normal application,
				and
													(II)the denominator of which is the lower
				heating value of the fuel sources for the system.
													(ii)Determinations made on btu
				basisThe energy efficiency
				percentage and the percentages under subparagraph (A)(ii) shall be determined
				on a Btu basis.
												(iii)Input and output property not
				includedThe term
				combined heat and power system property does not include property
				used to transport the energy source to the facility or to distribute energy
				produced by the facility.
												(D)Systems using biomassIf a system is designed to use biomass
				(within the meaning of paragraphs (2) and (3) of section 45(c) without regard
				to the last sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
												(i)subparagraph (A)(iii) shall not apply,
				but
												(ii)the amount of credit determined under
				subsection (a) with respect to such system shall not exceed the amount which
				bears the same ratio to such amount of credit (determined without regard to
				this subparagraph) as the energy efficiency percentage of such system bears to
				60
				percent.
												.
								(3)Conforming amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) and inserting paragraphs
			 (1)(B), (2)(B), and (3)(B).
							(d)Increase of credit limitation for fuel cell
			 propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
						(e)Public utility property taken into
			 account
							(1)In generalParagraph (3) of section 48(a) is amended
			 by striking the second sentence thereof.
							(2)Conforming amendments
								(A)Paragraph (1) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(f)Effective date
							(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall take effect on the date
			 of the enactment of this Act.
							(2)Allowance against alternative minimum
			 taxThe amendments made by
			 subsection (b) shall apply to credits determined under section 46 of the
			 Internal Revenue Code of 1986 in taxable years beginning after the date of the
			 enactment of this Act and to carrybacks of such credits.
							(3)Combined heat and power and fuel cell
			 propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
							(4) Public utility propertyThe amendments made by subsection (e) shall
			 apply to periods after February 13, 2008, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
							104.Credit for residential energy efficient
			 property
						(a)ExtensionSection 25D(g) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
						(b)Removal of limitation for solar electric
			 property
							(1)In generalSection 25D(b)(1), as amended by
			 subsections (c) and (d), is amended—
								(A)by striking subparagraph (A), and
								(B)by redesignating subparagraphs (B) through
			 (E) as subparagraphs (A) through and (D), respectively.
								(2)Conforming amendmentSection 25D(e)(4)(A), as amended by
			 subsections (c) and (d), is amended—
								(A)by striking clause (i), and
								(B)by redesignating clauses (ii) through (v)
			 as clauses (i) and (iv), respectively.
								(c)Credit for residential wind
			 property
							(1)In generalSection 25D(a) is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following new paragraph:
								
									(4)30 percent of the qualified small wind
				energy property expenditures made by the taxpayer during such
				year.
									.
							(2)LimitationSection 25D(b)(1) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(D)$500 with respect to each half kilowatt of
				capacity (not to exceed $4,000) of wind turbines for which qualified small wind
				energy property expenditures are
				made.
									.
							(3)Qualified small wind energy property
			 expenditures
								(A)In generalSection 25D(d) is amended by adding at the
			 end the following new paragraph:
									
										(4)Qualified small wind energy property
				expenditureThe term
				qualified small wind energy property expenditure means an
				expenditure for property which uses a wind turbine to generate electricity for
				use in connection with a dwelling unit located in the United States and used as
				a residence by the
				taxpayer.
										.
								(B)No double benefitSection 45(d)(1) is amended by adding at
			 the end the following new sentence: Such term shall not include any
			 facility with respect to which any qualified small wind energy property
			 expenditure (as defined in subsection (d)(4) of section 25D) is taken into
			 account in determining the credit under such section..
								(4)Maximum expenditures in case of joint
			 occupancySection
			 25D(e)(4)(A) is amended by striking and at the end of clause
			 (ii), by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
								
									(iv)$1,667 in the case of each half kilowatt of
				capacity (not to exceed $13,333) of wind turbines for which qualified small
				wind energy property expenditures are
				made.
									.
							(d)Credit for geothermal heat pump
			 systems
							(1)In generalSection 25D(a), as amended by subsection
			 (c), is amended by striking and at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
								
									(5)30 percent of the qualified geothermal heat
				pump property expenditures made by the taxpayer during such
				year.
									.
							(2)LimitationSection 25D(b)(1), as amended by subsection
			 (c), is amended by striking and at the end of subparagraph (C),
			 by striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
								
									(E)$2,000 with respect to any qualified
				geothermal heat pump property
				expenditures.
									.
							(3)Qualified geothermal heat pump property
			 expenditureSection 25D(d),
			 as amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
								
									(5)Qualified geothermal heat pump property
				expenditure
										(A)In generalThe term qualified geothermal heat
				pump property expenditure means an expenditure for qualified geothermal
				heat pump property installed on or in connection with a dwelling unit located
				in the United States and used as a residence by the taxpayer.
										(B)Qualified geothermal heat pump
				propertyThe term
				qualified geothermal heat pump property means any equipment
				which—
											(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
											(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
											.
							(4)Maximum expenditures in case of joint
			 occupancySection
			 25D(e)(4)(A), as amended by subsection (c), is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
								
									(v)$6,667 in the case of any qualified
				geothermal heat pump property
				expenditures.
									.
							(e)Credit allowed against alternative minimum
			 tax
							(1)In generalSubsection (c) of section 25D is amended to
			 read as follows:
								
									(c)Limitation based on amount of tax;
				carryforward of unused credit
										(1)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
											(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
											(B)the sum of the credits allowable under this
				subpart (other than this section) and section 27 for the taxable year.
											(2)Carryforward of unused credit
											(A)Rule for years in which all personal
				credits allowed against regular and alternative minimum taxIn the case of a taxable year to which
				section 26(a)(2) applies, if the credit allowable under subsection (a) exceeds
				the limitation imposed by section 26(a)(2) for such taxable year reduced by the
				sum of the credits allowable under this subpart (other than this section), such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
											(B)Rule for other yearsIn the case of a taxable year to which
				section 26(a)(2) does not apply, if the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming amendments
								(A)Section 23(b)(4)(B) is amended by inserting
			 and section 25D after this section.
								(B)Section 24(b)(3)(B) is amended by striking
			 and 25B and inserting , 25B, and 25D.
								(C)Section 25B(g)(2) is amended by striking
			 section 23 and inserting sections 23 and
			 25D.
								(D)Section 26(a)(1) is amended by striking
			 and 25B and inserting 25B, and 25D.
								(f)Effective date
							(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2007.
							(2)Solar electric property
			 limitationThe amendments
			 made by subsection (b) shall apply to property placed in service after the date
			 of the enactment of this Act, in taxable years ending after such date.
							(3)Application of EGTRRA sunsetThe amendments made by subparagraphs (A)
			 and (B) of subsection (e)(2) shall be subject to title IX of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 in the same manner as the
			 provisions of such Act to which such amendments relate.
							105.Special rule to implement FERC and State
			 electric restructuring policy
						(a)Extension for qualified electric
			 utilities
							(1)In generalParagraph (3) of section 451(i) is amended
			 by inserting (before January 1, 2010, in the case of a qualified
			 electric utility) after January 1, 2008.
							(2)Qualified electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
								
									(6)Qualified electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
										(A)a transmitting utility (as defined in
				section 3(23) of the Federal Power Act (16 U.S.C. 796(23))) with respect to the
				transmission facilities to which the election under this subsection applies,
				and
										(B)an electric utility (as defined in section
				3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
										.
							(b)Extension of period for transfer of
			 operational control authorized by FERCClause (ii) of section 451(i)(4)(B) is
			 amended by striking December 31, 2007 and inserting the
			 date which is 4 years after the close of the taxable year in which the
			 transaction occurs.
						(c)Property located outside the united states
			 not treated as exempt utility propertyParagraph (5) of section 451(i) is amended
			 by adding at the end the following new subparagraph:
							
								(C)Exception for property located outside the
				united statesThe term
				exempt utility property shall not include any property which is
				located outside the United
				States.
								.
						(d)Effective Dates
							(1)ExtensionThe amendments made by subsection (a) shall
			 apply to transactions after December 31, 2007.
							(2)Transfers of operational
			 controlThe amendment made by
			 subsection (b) shall take effect as if included in section 909 of the American
			 Jobs Creation Act of 2004.
							(3)Exception for property located outside the
			 united statesThe amendment
			 made by subsection (c) shall apply to transactions after the date of the
			 enactment of this Act.
							2Carbon mitigation provisions
					111.Expansion and modification of advanced coal
			 project investment credit
						(a)Modification of credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(3)30 percent of the qualified investment for
				such taxable year in the case of projects described in clause (iii) of
				subsection
				(d)(3)(B).
								.
						(b)Expansion of aggregate
			 creditsSection 48A(d)(3)(A)
			 is amended by striking $1,300,000,000 and inserting
			 $2,250,000,000.
						(c)Authorization of Additional
			 Projects
							(1)In generalSubparagraph (B) of section 48A(d)(3) is
			 amended to read as follows:
								
									(B)Particular projectsOf the dollar amount in subparagraph (A),
				the Secretary is authorized to certify—
										(i)$800,000,000 for integrated gasification
				combined cycle projects the application for which is submitted during the
				period described in paragraph (2)(A)(i),
										(ii)$500,000,000 for projects which use other
				advanced coal-based generation technologies the application for which is
				submitted during the period described in paragraph (2)(A)(i), and
										(iii)$950,000,000 for advanced coal-based
				generation technology projects the application for which is submitted during
				the period described in paragraph
				(2)(A)(ii).
										.
							(2)Application period for additional
			 projectsSubparagraph (A) of
			 section 48A(d)(2) is amended to read as follows:
								
									(A)Application periodEach applicant for certification under this
				paragraph shall submit an application meeting the requirements of subparagraph
				(B). An applicant may only submit an application—
										(i)for an allocation from the dollar amount
				specified in clause (i) or (ii) of paragraph (3)(B) during the 3-year period
				beginning on the date the Secretary establishes the program under paragraph
				(1), and
										(ii)for an allocation from the dollar amount
				specified in paragraph (3)(B)(iii) during the 3-year period beginning at the
				earlier of the termination of the period described in clause (i) or the date
				prescribed by the
				Secretary.
										.
							(3)Capture and sequestration of carbon dioxide
			 emissions requirement
								(A)In generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
									
										(G)in the case of any project the application
				for which is submitted during the period described in subsection (d)(2)(A)(ii),
				the project includes equipment which separates and sequesters at least 65
				percent (70 percent in the case of an application for reallocated credits under
				subsection (d)(4)) of such project's total carbon dioxide
				emissions.
										.
								(B)Highest priority for projects which
			 sequester carbon dioxide emissionsSection 48A(e)(3) is amended by striking
			 and at the end of subparagraph (A)(iii), by striking the period
			 at the end of subparagraph (B)(iii) and inserting , and, and by
			 adding at the end the following new subparagraph:
									
										(C)give highest priority to projects with the
				greatest separation and sequestration percentage of total carbon dioxide
				emissions.
										.
								(C)Recapture of credit for failure to
			 sequesterSection 48A is
			 amended by adding at the end the following new subsection:
									
										(i)Recapture of credit for failure To
				sequesterThe Secretary shall
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any project which fails to attain or maintain the
				separation and sequestration requirements of subsection
				(e)(1)(G).
										.
								(4)Additional priority for research
			 partnershipsSection
			 48A(e)(3)(B), as amended by paragraph (3)(B), is amended—
								(A)by striking and at the end
			 of clause (ii),
								(B)by redesignating clause (iii) as clause
			 (iv), and
								(C)by inserting after clause (ii) the
			 following new clause:
									
										(iii)applicant participants who have a research
				partnership with an eligible educational institution (as defined in section
				529(e)(5)),
				and
										.
								(5)Clerical amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
							(d)Disclosure of allocationsSection 48A(d) is amended by adding at the
			 end the following new paragraph:
							
								(5)Disclosure of allocationsThe Secretary shall, upon making a
				certification under this subsection or section 48B(d), publicly disclose the
				identity of the applicant and the amount of the credit certified with respect
				to such
				applicant.
								.
						(e)Effective dates
							(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to credits the
			 application for which is submitted during the period described in section
			 48A(d)(2)(A)(ii) of the Internal Revenue Code of 1986 and which are allocated
			 or reallocated after the date of the enactment of this Act.
							(2)Disclosure of allocationsThe amendment made by subsection (d) shall
			 apply to certifications made after the date of the enactment of this
			 Act.
							(3)Clerical amendmentThe amendment made by subsection (c)(5)
			 shall take effect as if included in the amendment made by section 1307(b) of
			 the Energy Tax Incentives Act of 2005.
							112.Expansion and modification of coal
			 gasification investment credit
						(a)Modification of credit amountSection 48B(a) is amended by inserting
			 (30 percent in the case of credits allocated under subsection
			 (d)(1)(B)) after 20 percent.
						(b)Expansion of aggregate
			 creditsSection 48B(d)(1) is
			 amended by striking shall not exceed $350,000,000 and all that
			 follows and inserting
							
								shall not
			 exceed—(A)$350,000,000, plus
								(B)$150,000,000 for qualifying gasification
				projects that include equipment which separates and sequesters at least 75
				percent of such project’s total carbon dioxide
				emissions.
								.
						(c)Recapture of credit for failure To
			 sequesterSection 48B is
			 amended by adding at the end the following new subsection:
							
								(f)Recapture of credit for failure to
				sequesterThe Secretary shall
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any project which fails to attain or maintain the
				separation and sequestration requirements for such project under subsection
				(d)(1).
								.
						(d)Selection prioritiesSection 48B(d) is amended by adding at the
			 end the following new paragraph:
							
								(4)Selection prioritiesIn determining which qualifying
				gasification projects to certify under this section, the Secretary
				shall—
									(A)give highest priority to projects with the
				greatest separation and sequestration percentage of total carbon dioxide
				emissions, and
									(B)give high priority to applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section
				529(e)(5)).
									.
						(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
						113.Temporary increase in coal excise
			 taxParagraph (2) of section
			 4121(e) is amended—
						(1)by striking January 1, 2014
			 in subparagraph (A) and inserting December 31, 2018, and
						(2)by striking January 1 after
			 1981 in subparagraph (B) and inserting December 31 after
			 2007.
						114.Special rules for refund of the coal excise
			 tax to certain coal producers and exporters
						(a)Refund
							(1)Coal producers
								(A)In generalNotwithstanding subsections (a)(1) and (c)
			 of section 6416 and section 6511 of the Internal Revenue Code of 1986,
			 if—
									(i)a coal producer establishes that such coal
			 producer, or a party related to such coal producer, exported coal produced by
			 such coal producer to a foreign country or shipped coal produced by such coal
			 producer to a possession of the United States, or caused such coal to be
			 exported or shipped, the export or shipment of which was other than through an
			 exporter who meets the requirements of paragraph (2),
									(ii)such coal producer filed an excise tax
			 return on or after October 1, 1990, and on or before the date of the enactment
			 of this Act, and
									(iii)such coal producer files a claim for refund
			 with the Secretary not later than the close of the 30-day period beginning on
			 the date of the enactment of this Act,
									then the Secretary shall pay to
			 such coal producer an amount equal to the tax paid under section 4121 of such
			 Code on such coal exported or shipped by the coal producer or a party related
			 to such coal producer, or caused by the coal producer or a party related to
			 such coal producer to be exported or shipped.(B)Special rules for certain
			 taxpayersFor purposes of
			 this section—
									(i)In generalIf a coal producer or a party related to a
			 coal producer has received a judgment described in clause (iii), such coal
			 producer shall be deemed to have established the export of coal to a foreign
			 country or shipment of coal to a possession of the United States under
			 subparagraph (A)(i).
									(ii)Amount of paymentIf a taxpayer described in clause (i) is
			 entitled to a payment under subparagraph (A), the amount of such payment shall
			 be reduced by any amount paid pursuant to the judgment described in clause
			 (iii).
									(iii)Judgment describedA judgment is described in this
			 subparagraph if such judgment—
										(I)is made by a court of competent
			 jurisdiction within the United States,
										(II)relates to the constitutionality of any tax
			 paid on exported coal under section 4121 of the Internal Revenue Code of 1986,
			 and
										(III)is in favor of the coal producer or the
			 party related to the coal producer.
										(2)ExportersNotwithstanding subsections (a)(1) and (c)
			 of section 6416 and section 6511 of the Internal Revenue Code of 1986, and a
			 judgment described in paragraph (1)(B)(iii) of this subsection, if—
								(A)an exporter establishes that such exporter
			 exported coal to a foreign country or shipped coal to a possession of the
			 United States, or caused such coal to be so exported or shipped,
								(B)such exporter filed a tax return on or
			 after October 1, 1990, and on or before the date of the enactment of this Act,
			 and
								(C)such exporter files a claim for refund with
			 the Secretary not later than the close of the 30-day period beginning on the
			 date of the enactment of this Act,
								then the Secretary shall pay to such
			 exporter an amount equal to $0.825 per ton of such coal exported by the
			 exporter or caused to be exported or shipped, or caused to be exported or
			 shipped, by the exporter.(b)LimitationsSubsection (a) shall not apply with respect
			 to exported coal if a settlement with the Federal Government has been made with
			 and accepted by, the coal producer, a party related to such coal producer, or
			 the exporter, of such coal, as of the date that the claim is filed under this
			 section with respect to such exported coal. For purposes of this subsection,
			 the term settlement with the Federal Government shall not include
			 any settlement or stipulation entered into as of the date of the enactment of
			 this Act, the terms of which contemplate a judgment concerning which any party
			 has reserved the right to file an appeal, or has filed an appeal.
						(c)Subsequent refund prohibitedNo refund shall be made under this section
			 to the extent that a credit or refund of such tax on such exported or shipped
			 coal has been paid to any person.
						(d)DefinitionsFor purposes of this section—
							(1)Coal producerThe term coal producer means
			 the person in whom is vested ownership of the coal immediately after the coal
			 is severed from the ground, without regard to the existence of any contractual
			 arrangement for the sale or other disposition of the coal or the payment of any
			 royalties between the producer and third parties. The term includes any person
			 who extracts coal from coal waste refuse piles or from the silt waste product
			 which results from the wet washing (or similar processing) of coal.
							(2)ExporterThe term exporter means a
			 person, other than a coal producer, who does not have a contract, fee
			 arrangement, or any other agreement with a producer or seller of such coal to
			 export or ship such coal to a third party on behalf of the producer or seller
			 of such coal and—
								(A)is indicated in the shipper’s export
			 declaration or other documentation as the exporter of record, or
								(B)actually exported such coal to a foreign
			 country or shipped such coal to a possession of the United States, or caused
			 such coal to be so exported or shipped.
								(3)Related partyThe term a party related to such coal
			 producer means a person who—
								(A)is related to such coal producer through
			 any degree of common management, stock ownership, or voting control,
								(B)is related (within the meaning of section
			 144(a)(3) of the Internal Revenue Code of 1986) to such coal producer,
			 or
								(C)has a contract, fee arrangement, or any
			 other agreement with such coal producer to sell such coal to a third party on
			 behalf of such coal producer.
								(4)SecretaryThe term Secretary means the
			 Secretary of Treasury or the Secretary's designee.
							(e)Timing of refundWith respect to any claim for refund filed
			 pursuant to this section, the Secretary shall determine whether the
			 requirements of this section are met not later than 180 days after such claim
			 is filed. If the Secretary determines that the requirements of this section are
			 met, the claim for refund shall be paid not later than 180 days after the
			 Secretary makes such determination.
						(f)InterestAny refund paid pursuant to this section
			 shall be paid by the Secretary with interest from the date of overpayment
			 determined by using the overpayment rate and method under section 6621 of the
			 Internal Revenue Code of 1986.
						(g)Denial of double benefitThe payment under subsection (a) with
			 respect to any coal shall not exceed—
							(1)in the case of a payment to a coal
			 producer, the amount of tax paid under section 4121 of the Internal Revenue
			 Code of 1986 with respect to such coal by such coal producer or a party related
			 to such coal producer, and
							(2)in the case of a payment to an exporter, an
			 amount equal to $0.825 per ton with respect to such coal exported by the
			 exporter or caused to be exported by the exporter.
							(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
						115.Carbon audit of the tax code
						(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
						(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
						(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,500,000 for the
			 period of fiscal years 2009 and 2010.
						BTransportation and domestic fuel security
			 provisions
				121.Inclusion of cellulosic biofuel in bonus
			 depreciation for biomass ethanol plant property
					(a)In generalParagraph (3) of section 168(l) is amended
			 to read as follows:
						
							(3)Cellulosic biofuelThe term cellulosic biofuel
				means any liquid fuel which is produced from any lignocellulosic or
				hemicellulosic matter that is available on a renewable or recurring
				basis.
							.
					(b)Conforming amendmentsSubsection (l) of section 168 is
			 amended—
						(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
						(2)by striking cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
						(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
					122.Credits for biodiesel and renewable
			 diesel
					(a)In generalSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) are each amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					(b)Increase in rate of credit
						(1)Income tax creditParagraphs (1)(A) and (2)(A) of section
			 40A(b) are each amended by striking 50 cents and inserting
			 $1.00.
						(2)Excise tax creditParagraph (2) of section 6426(c) is amended
			 to read as follows:
							
								(2)Applicable amountFor purposes of this subsection, the
				applicable amount is
				$1.00.
								.
						(3)Conforming amendments
							(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
							(B)Paragraph (2) of section 40A(f) is amended
			 to read as follows:
								
									(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
									.
							(C)Paragraphs (2) and (3) of section 40A(e)
			 are each amended by striking subsection (b)(5)(C) and inserting
			 subsection (b)(4)(C).
							(D)Clause (ii) of section 40A(d)(3)(C) is
			 amended by striking subsection (b)(5)(B) and inserting
			 subsection (b)(4)(B).
							(c)Uniform treatment of diesel produced from
			 biomassParagraph (3) of
			 section 40A(f) is amended—
						(1)by striking diesel fuel and
			 inserting liquid fuel,
						(2)by striking using a thermal
			 depolymerization process, and
						(3)by striking or D396 in
			 subparagraph (B) and inserting , D396, or other equivalent standard
			 approved by the Secretary.
						(d)Coproduction of renewable diesel with
			 petroleum feedstock
						(1)In generalParagraph (3) of section 40A(f) (defining
			 renewable diesel) is amended by adding at the end the following flush
			 sentence:
							
								Such term does not include any fuel
				derived from coprocessing biomass with a feedstock which is not biomass. For
				purposes of this paragraph, the term biomass has the meaning given
				such term by section
				45K(c)(3)..
						(2)Conforming amendmentParagraph (3) of section 40A(f) is amended
			 by striking (as defined in section 45K(c)(3)).
						(e)Eligibility of certain aviation
			 fuelSubsection (f) of
			 section 40A (relating to renewable diesel) is amended by adding at the end the
			 following new paragraph:
						
							(4)Certain aviation fuel
								(A)In generalExcept as provided in the last three
				sentences of paragraph (3), the term renewable diesel shall
				include fuel derived from biomass which meets the requirements of a Department
				of Defense specification for military jet fuel or an American Society of
				Testing and Materials specification for aviation turbine fuel.
								(B)Application of mixture
				creditsIn the case of fuel
				which is treated as renewable diesel solely by reason of subparagraph (A),
				subsection (b)(1) and section 6426(c) shall be applied with respect to such
				fuel by treating kerosene as though it were diesel
				fuel.
								.
					(f)Effective date
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to fuel produced,
			 and sold or used, after December 31, 2008.
						(2)Coproduction of renewable diesel with
			 petroleum feedstockThe
			 amendments made by subsection (c) shall apply to fuel produced, and sold or
			 used, after February 13, 2008.
						123.Clarification that credits for fuel are
			 designed to provide an incentive for United States production
					(a)Alcohol fuels creditSubsection (d) of section 40 is amended by
			 adding at the end the following new paragraph:
						
							(7)Limitation to alcohol with connection to
				the United StatesNo credit
				shall be determined under this section with respect to any alcohol which is
				produced outside the United States for use as a fuel outside the United States.
				For purposes of this paragraph, the term United States includes
				any possession of the United
				States.
							.
					(b)Biodiesel fuels creditSubsection (d) of section 40A is amended by
			 adding at the end the following new paragraph:
						
							(5)Limitation to biodiesel with connection to
				the United StatesNo credit
				shall be determined under this section with respect to any biodiesel which is
				produced outside the United States for use as a fuel outside the United States.
				For purposes of this paragraph, the term United States includes
				any possession of the United
				States.
							.
					(c)Excise tax credit
						(1)In generalSection 6426 is amended by adding at the
			 end the following new subsection:
							
								(i)Limitation to fuels with connection to the
				United States
									(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
									(2)Biodiesel and alternative
				fuelsNo credit shall be
				determined under this section with respect to any biodiesel or alternative fuel
				which is produced outside the United States for use as a fuel outside the
				United States.
									For purposes of this subsection, the
				term United States includes any possession of the United
				States..
						(2)Conforming amendmentSubsection (e) of section 6427 is amended
			 by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Limitation to fuels with connection to the
				United StatesNo amount shall
				be payable under paragraph (1) or (2) with respect to any mixture or
				alternative fuel if credit is not allowed with respect to such mixture or
				alternative fuel by reason of section
				6426(i).
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
					124.Credit for new qualified plug-in electric
			 drive motor vehicles
					(a)In generalSection 30 is amended to read as
			 follows:
						
							30.New qualified plug-in electric drive motor
				vehicles
								(a)Allowance of creditThere shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to the sum
				of the credit amounts determined under subsection (b) with respect to each new
				qualified plug-in electric drive motor vehicle placed in service by the
				taxpayer during the taxable year.
								(b)Per vehicle dollar limitation
									(1)In generalThe amount determined under this subsection
				with respect to any new qualified plug-in electric drive motor vehicle is the
				sum of the amounts determined under paragraphs (2) and (3) with respect to such
				vehicle.
									(2)Base amountThe amount determined under this paragraph
				is $3,000.
									(3)Battery capacityIn the case of a vehicle which draws
				propulsion energy from a battery with not less than 5 kilowatt hours of
				capacity, the amount determined under this paragraph is $200, plus $200 for
				each kilowatt hour of capacity in excess of 5 kilowatt hours. The amount
				determined under this paragraph shall not exceed $2,000.
									(c)Application with other credits
									(1)Business credit treated as part of general
				business creditSo much of
				the credit which would be allowed under subsection (a) for any taxable year
				(determined without regard to this subsection) that is attributable to property
				of a character subject to an allowance for depreciation shall be treated as a
				credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
									(2)Personal credit
										(A)In generalFor purposes of this title, the credit
				allowed under subsection (a) for any taxable year (determined after application
				of paragraph (1)) shall be treated as a credit allowable under subpart A for
				such taxable year.
										(B)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall not exceed the excess of—
											(i)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
											(ii)the sum of the credits allowable under
				subpart A (other than this section and sections 23 and 25D) and section 27 for
				the taxable year.
											(d)New qualified plug-In electric drive motor
				vehicleFor purposes of this
				section—
									(1)In generalThe term new qualified plug-in
				electric drive motor vehicle means a motor vehicle—
										(A)the original use of which commences with
				the taxpayer,
										(B)which is acquired for use or lease by the
				taxpayer and not for resale,
										(C)which is made by a manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled to a significant extent
				by an electric motor which draws electricity from a battery which—
											(i)has a capacity of not less than 4 kilowatt
				hours, and
											(ii)is capable of being recharged from an
				external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Motor vehicleThe term motor vehicle means
				any vehicle which is manufactured primarily for use on public streets, roads,
				and highways (not including a vehicle operated exclusively on a rail or rails)
				and which has at least 4 wheels.
									(4)Other termsThe terms passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
									(5)Battery capacityThe term capacity means, with
				respect to any battery, the quantity of electricity which the battery is
				capable of storing, expressed in kilowatt hours, as measured from a 100 percent
				state of charge to a 0 percent state of charge.
									(e)Limitation on number of new qualified
				plug-In electric drive motor vehicles eligible for credit
									(1)In generalIn the case of a new qualified plug-in
				electric drive motor vehicle sold during the phaseout period, only the
				applicable percentage of the credit otherwise allowable under subsection (a)
				shall be allowed.
									(2)Phaseout periodFor purposes of this subsection, the
				phaseout period is the period beginning with the second calendar quarter
				following the calendar quarter which includes the first date on which the
				number of new qualified plug-in electric drive motor vehicles manufactured by
				the manufacturer of the vehicle referred to in paragraph (1) sold for use in
				the United States after the date of the enactment of this section, is at least
				60,000.
									(3)Applicable percentageFor purposes of paragraph (1), the
				applicable percentage is—
										(A)50 percent for the first 2 calendar
				quarters of the phaseout period,
										(B)25 percent for the 3d and 4th calendar
				quarters of the phaseout period, and
										(C)0 percent for each calendar quarter
				thereafter.
										(4)Controlled groupsRules similar to the rules of section
				30B(f)(4) shall apply for purposes of this subsection.
									(f)Special rules
									(1)Basis reductionThe basis of any property for which a
				credit is allowable under subsection (a) shall be reduced by the amount of such
				credit (determined without regard to subsection (c)).
									(2)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
									(3)Property used outside United States, etc.,
				not qualifiedNo credit shall
				be allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to take creditNo credit shall be allowed under subsection
				(a) for any vehicle if the taxpayer elects to not have this section apply to
				such vehicle.
									(5)Property used by tax-exempt entity;
				interaction with air quality and motor vehicle safety standardsRules similar to the rules of paragraphs
				(6) and (10) of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination with alternative motor vehicle
			 creditSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
						
							(D)Exclusion of plug-in vehiclesAny vehicle with respect to which a credit
				is allowable under section 30 (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made part of general business
			 creditSection 38(b) is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ‘‘, plus’’, and
			 by adding at the end the following new paragraph:
						
							(34)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30(c)(1)
				applies.
							.
					(d)Conforming amendments
						(1)(A)Section 24(b)(3)(B), as amended by section
			 104, is amended by striking and 25D and inserting 25D,
			 and 30.
							(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30, after 25D,.
							(C)Section 25B(g)(2), as amended by section
			 104, is amended by striking and 25D and inserting , 25D,
			 and 30.
							(D)Section 26(a)(1), as amended by section
			 104, is amended by striking and 25D and inserting 25D,
			 and 30.
							(E)Section 1400C(d)(2) is amended by striking
			 and 25D and inserting 25D, and 30.
							(2)Section 30B(h)(1) is amended by striking
			 section 30(c)(2) and inserting section
			 30(d)(3).
						(3)(A)Section 53(d)(1)(B) is amended by striking
			 clause (iii) and redesignating clause (iv) as clause (iii).
							(B)Subclause (II) of section 53(d)(1)(B)(iii),
			 as so redesignated, is amended by striking increased in the manner
			 provided in clause (iii).
							(4)Section 55(c)(3) is amended by striking
			 30(b)(3),.
						(5)Section 1016(a)(25) is amended by striking
			 section 30(d)(1) and inserting section
			 30(f)(1).
						(6)Section 6501(m) is amended by striking
			 section 30(d)(4) and inserting section
			 30(f)(4).
						(7)The item in the table of sections for
			 subpart B of part IV of subchapter A of chapter 1 is amended to read as
			 follows:
							
								
									Sec. 30. New qualified plug-in
				electric drive motor
				vehicles.
								
								.
						(e)Treatment of alternative motor vehicle
			 credit as a personal credit
						(1)In generalParagraph (2) of section 30B(g) is amended
			 to read as follows:
							
								(2)Personal creditThe credit allowed under subsection (a) for
				any taxable year (after application of paragraph (1)) shall be treated as a
				credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming amendments
							(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 section 27.
							(B)Paragraph (3) of section 55(c) is amended
			 by striking 30B(g)(2),.
							(f)Effective date
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to taxable years
			 beginning after December 31, 2008.
						(2)Treatment of alternative motor vehicle
			 credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of EGTRRA sunsetThe amendment made by subsection (d)(1)(A)
			 shall be subject to title IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 in the same manner as the provision of such Act to
			 which such amendment relates.
					125.Exclusion from heavy truck tax for idling
			 reduction units and advanced insulation
					(a)In generalSection 4053 is amended by adding at the
			 end the following new paragraphs:
						
							(9)Idling reduction deviceAny device or system of devices
				which—
								(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor or
				truck, and
								(B)is determined by the Administrator of the
				Environmental Protection Agency, in consultation with the Secretary of Energy
				and the Secretary of Transportation, to reduce idling of such vehicle at a
				motor vehicle rest stop or other location where such vehicles are temporarily
				parked or remain stationary.
								(10)Advanced insulationAny insulation that has an R value of not
				less than R35 per
				inch.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to sales or installations after the date of the
			 enactment of this Act.
					126.Transportation fringe benefit to bicycle
			 commuters
					(a)In generalParagraph (1) of section 132(f) is amended
			 by adding at the end the following:
						
							(D)Any qualified bicycle commuting
				reimbursement.
							.
					(b)Limitation on exclusionParagraph (2) of section 132(f) is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
						
							(C)the applicable annual limitation in the
				case of any qualified bicycle commuting
				reimbursement.
							.
					(c)DefinitionsParagraph (5) of section 132(f) is amended
			 by adding at the end the following:
						
							(F)Definitions related to bicycle commuting
				reimbursement
								(i)Qualified bicycle commuting
				reimbursementThe term
				qualified bicycle commuting reimbursement means, with respect to
				any calendar year, any employer reimbursement during the 15-month period
				beginning with the first day of such calendar year for reasonable expenses
				incurred by the employee during such calendar year for the purchase of a
				bicycle and bicycle improvements, repair, and storage, if such bicycle is
				regularly used for travel between the employee’s residence and place of
				employment.
								(ii)Applicable annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $20 multiplied by the number of qualified bicycle commuting
				months during such year.
								(iii)Qualified bicycle commuting
				monthThe term
				qualified bicycle commuting month means, with respect to any
				employee, any month during which such employee—
									(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
									(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
									.
					(d)Constructive receipt of
			 benefitParagraph (4) of
			 section 132(f) is amended by inserting (other than a qualified bicycle
			 commuting reimbursement) after qualified transportation
			 fringe.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					127.Alternative fuel vehicle refueling property
			 credit
					(a)Increase in credit amountSection 30C is amended—
						(1)by striking 30 percent in
			 subsection (a) and inserting 50 percent,
						(2)by striking $30,000 in
			 subsection (b)(1) and inserting $50,000, and
						(3)by striking $1,000 in
			 subsection (b)(2) and inserting $2,000.
						(b)Extension of creditSubsection (g) of section 30C is amended to
			 read as follows:
						
							(g)TerminationThis section shall not apply to any
				property placed in service after—
								(1)December 31 2017, in the case of property
				relating to natural gas, compressed natural gas, or liquified natural gas, and
				which is not of a character subject to an allowance for depreciation,
								(2)December 31, 2014, in the case of—
									(A)property relating to hydrogen, and
									(B)property relating to natural gas,
				compressed natural gas, or liquified natural gas, and which is of a character
				subject to an allowance for depreciation, and
									(3)December 31, 2010, in any other
				case.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
					128.Certain income and gains relating to
			 alcohol fuels and mixtures, biodiesel fuels and mixtures, and alternative fuels
			 and mixtures treated as qualifying income for publicly traded
			 partnerships
					(a)In generalSubparagraph (E) of section 7704(d)(1) is
			 amended by inserting , or the transportation or storage of any fuel
			 described in subsection (b), (c), (d), or (e) of section 6426, or any alcohol
			 fuel defined in section 6426(b)(4)(A) or any biodiesel fuel as defined in
			 section 40A(d)(1) after timber).
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					CEnergy conservation and efficiency
			 provisions
				131.Credit for nonbusiness energy
			 property
					(a)Extension of creditSection 25C(g) is amended by striking
			 placed in service after December 31, 2007 and
			 inserting
						
							placed in
			 service—(1)after December 31, 2007, and before January
				1, 2009, or
							(2)after December 31,
				2009.
							.
					(b)Qualified biomass fuel property
						(1)In generalSection 25C(d)(3) is amended—
							(A)by striking and at the end
			 of subparagraph (D),
							(B)by striking the period at the end of
			 subparagraph (E) and inserting , and, and
							(C)by adding at the end the following new
			 subparagraph:
								
									(F)a stove which uses the burning of biomass
				fuel to heat a dwelling unit located in the United States and used as a
				residence by the taxpayer, or to heat water for use in such a dwelling unit,
				and which has a thermal efficiency rating of at least 75
				percent.
									.
							(2)Biomass fuelSection 25C(d) is amended by adding at the
			 end the following new paragraph:
							
								(6)Biomass fuelThe term biomass fuel means
				any plant-derived fuel available on a renewable or recurring basis, including
				agricultural crops and trees, wood and wood waste and residues (including wood
				pellets), plants (including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Coordination with credit for qualified
			 geothermal heat pump property expenditures
						(1)In generalParagraph (3) of section 25C(d), as amended
			 by subsection (b), is amended by striking subparagraph (C) and by redesignating
			 subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E),
			 respectively.
						(2)Conforming amendmentSubparagraph (C) of section 25C(d)(2) is
			 amended to read as follows:
							
								(C)Requirements and standards for air
				conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
									(i)shall require measurements to be based on
				published data which is tested by manufacturers at 95 degrees Fahrenheit,
				and
									(ii)may be based on the certified data of the
				Air Conditioning and Refrigeration Institute that are prepared in partnership
				with the Consortium for Energy
				Efficiency.
									.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures made after December 31, 2008.
					132.Energy efficient commercial buildings
			 deductionSubsection (h) of
			 section 179D is amended by striking December 31, 2008 and
			 inserting December 31, 2013.
				133.Modifications of energy efficient appliance
			 credit for appliances produced after 2007
					(a)In generalSubsection (b) of section 45M is amended to
			 read as follows:
						
							(b)Applicable amountFor purposes of subsection (a)—
								(1)DishwashersThe applicable amount is—
									(A)$45 in the case of a dishwasher which is
				manufactured in calendar year 2008 or 2009 and which uses no more than 324
				kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of a dishwasher which is
				manufactured in calendar year 2008, 2009, or 2010 and which uses no more than
				307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons per cycle
				for dishwashers designed for greater than 12 place settings).
									(2)Clothes washersThe applicable amount is—
									(A)$75 in the case of a residential
				top-loading clothes washer manufactured in calendar year 2008 which meets or
				exceeds a 1.72 modified energy factor and does not exceed a 8.0 water
				consumption factor,
									(B)$125 in the case of a residential
				top-loading clothes washer manufactured in calendar year 2008 or 2009 which
				meets or exceeds a 1.8 modified energy factor and does not exceed a 7.5 water
				consumption factor,
									(C)$150 in the case of a residential or
				commercial clothes washer manufactured in calendar year 2008, 2009, or 2010
				which meets or exceeds 2.0 modified energy factor and does not exceed a 6.0
				water consumption factor, and
									(D)$250 in the case of a residential or
				commercial clothes washer manufactured in calendar year 2008, 2009, or 2010
				which meets or exceeds 2.2 modified energy factor and does not exceed a 4.5
				water consumption factor.
									(3)RefrigeratorsThe applicable amount is—
									(A)$50 in the case of a refrigerator which is
				manufactured in calendar year 2008, and consumes at least 20 percent but not
				more than 22.9 percent less kilowatt hours per year than the 2001 energy
				conservation standards,
									(B)$75 in the case of a refrigerator which is
				manufactured in calendar year 2008 or 2009, and consumes at least 23 percent
				but no more than 24.9 percent less kilowatt hours per year than the 2001 energy
				conservation standards,
									(C)$100 in the case of a refrigerator which is
				manufactured in calendar year 2008, 2009, or 2010, and consumes at least 25
				percent but not more than 29.9 percent less kilowatt hours per year than the
				2001 energy conservation standards, and
									(D)$200 in the case of a refrigerator
				manufactured in calendar year 2008, 2009, or 2010 and which consumes at least
				30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible production
						(1)Similar treatment for all
			 appliancesSubsection (c) of
			 section 45M is amended—
							(A)by striking paragraph (2),
							(B)by striking (1)
			 In
			 general and all that follows through the
			 eligible and inserting The eligible,
							(C)by moving the text of such subsection in
			 line with the subsection heading, and
							(D)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and by moving such paragraphs 2 ems to
			 the left.
							(2)Modification of base periodParagraph (2) of section 45M(c), as amended
			 by paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
						(c)Types of energy efficient
			 appliancesSubsection (d) of
			 section 45M (defining types of energy efficient appliances) is amended to read
			 as follows:
						
							(d)Types of energy efficient
				applianceFor purposes of
				this section, the types of energy efficient appliances are—
								(1)dishwashers described in subsection
				(b)(1),
								(2)clothes washers described in subsection
				(b)(2), and
								(3)refrigerators described in subsection
				(b)(3).
								.
					(d)Aggregate credit amount allowed
						(1)Increase in limitParagraph (1) of section 45M(e) is amended
			 to read as follows:
							
								(1)Aggregate credit amount
				allowedThe aggregate amount
				of credit allowed under subsection (a) with respect to a taxpayer for any
				taxable year shall not exceed $75,000,000 reduced by the amount of the credit
				allowed under subsection (a) to the taxpayer (or any predecessor) for all prior
				taxable years beginning after December 31,
				2007.
								.
						(2)Exception for certain refrigerator and
			 clothes washersParagraph (2)
			 of section 45M(e) is amended to read as follows:
							
								(2)Amount allowed for certain refrigerators
				and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy efficient
			 appliances
						(1)In generalParagraph (1) of section 45M(f) (defining
			 qualified energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy efficient
				applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer described in subsection
				(b)(2), and
									(C)any refrigerator described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) is
			 amended by inserting commercial before
			 residential the second place it appears.
						(3)Top-loading clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)Top-loading clothes washerThe term top-loading clothes
				washer means a clothes washer which has the clothes container
				compartment access located on the top of the machine and which operates on a
				vertical
				axis.
								.
						(4)Replacement of energy factorSection 45M(f)(6), as redesignated by
			 paragraph (3), is amended to read as follows:
							
								(6)Modified energy factorThe term modified energy
				factor means the modified energy factor established by the Department of
				Energy for compliance with the Federal energy conservation
				standard.
								.
						(5)Gallons per cycle; water consumption
			 factorSection 45M(f), as
			 amended by paragraph (3), is amended by adding at the end the following:
							
								(9)Gallons per cycleThe term gallons per cycle
				means, with respect to a dishwasher, the amount of water, expressed in gallons,
				required to complete a normal cycle of a dishwasher.
								(10)Water consumption factorThe term water consumption
				factor means, with respect to a clothes washer, the quotient of the
				total weighted per-cycle water consumption divided by the cubic foot (or liter)
				capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					134.Accelerated recovery period for
			 depreciation of smart meters and smart grid systems
					(a)In generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
						
							(iii)any qualified smart electric meter,
				and
							(iv)any qualified smart electric grid
				system.
							.
					(b)DefinitionsSection 168(i) is amended by inserting at
			 the end the following new paragraph:
						
							(18)Qualified smart electric meters
								(A)In generalThe term qualified smart electric
				meter means any smart electric meter which is placed in service by a
				taxpayer who is a supplier of electric energy or a provider of electric energy
				services.
								(B)Smart electric meterFor purposes of subparagraph (A), the term
				smart electric meter means any time-based meter and related
				communication equipment which is capable of being used by the taxpayer as part
				of a system that—
									(i)measures and records electricity usage data
				on a time-differentiated basis in at least 24 separate time segments per
				day,
									(ii)provides for the exchange of information
				between supplier or provider and the customer’s electric meter in support of
				time-based rates or other forms of demand response,
									(iii)provides data to such supplier or provider
				so that the supplier or provider can provide energy usage information to
				customers electronically, and
									(iv)provides net metering.
									(19)Qualified smart electric grid
				systems
								(A)In generalThe term qualified smart electric
				grid system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Smart grid propertyFor the purposes of subparagraph (A), the
				term smart grid property means electronics and related equipment
				that is capable of—
									(i)sensing, collecting, and monitoring data of
				or from all portions of a utility’s electric distribution grid,
									(ii)providing real-time, two-way communications
				to monitor or manage such grid, and
									(iii)providing real time analysis of and event
				prediction based upon collected data that can be used to improve electric
				distribution system reliability, quality, and
				performance.
									.
					(c)Continued application of 150 percent
			 declining balance methodParagraph (2) of section 168(b) is amended
			 by striking or at the end of subparagraph (B), by redesignating
			 subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B)
			 the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
					135.Qualified green building and sustainable
			 design projects
					(a)In generalParagraph (8) of section 142(l) is amended
			 by striking September 30, 2009 and inserting September
			 30, 2012.
					(b)Treatment of current refunding
			 bondsParagraph (9) of
			 section 142(l) is amended by striking October 1, 2009 and
			 inserting October 1, 2012.
					(c)AccountabilityThe second sentence of section 701(d) of
			 the American Jobs Creation Act of 2004 is amended by striking
			 issuance, and inserting issuance of the last issue with
			 respect to such project,.
					IIExtension of temporary provisions
			AExtensions Primarily Affecting
			 Individuals
				201.Deduction for State and local sales
			 taxes
					(a)In generalSubparagraph (I) of section 164(b)(5) is
			 amended by striking January 1, 2008 and inserting January
			 1, 2010.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					202.Deduction of qualified tuition and related
			 expenses
					(a)In generalSubsection (e) of section 222 is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					(c)Temporary coordination with Hope and
			 Lifetime learning creditIn
			 the case of any taxpayer for any taxable year beginning in 2008 or 2009, no
			 deduction shall be allowed under section 222 of the Internal Revenue Code of
			 1986 if—
						(1)the taxpayer’s net Federal income tax
			 reduction which would be attributable to such deduction for such taxable year,
			 is less than
						(2)the credit which would be allowed to the
			 taxpayer for such taxable year under section 25A of such Code (determined
			 without regard to sections 25A(e) and 26 of such Code).
						203.Treatment of certain dividends of regulated
			 investment companies
					(a)Interest-related dividendsSubparagraph (C) of section 871(k)(1)
			 (defining interest-related dividend) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
					(b)Short-term capital gain
			 dividendsSubparagraph (C) of
			 section 871(k)(2) (defining short-term capital gain dividend) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to dividends with respect to taxable years of
			 regulated investment companies beginning after December 31, 2007.
					204.Tax-free distributions from individual
			 retirement plans for charitable purposes
					(a)In generalSubparagraph (F) of section 408(d)(8) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to distributions made in taxable years beginning after
			 December 31, 2007.
					205.Deduction for certain expenses of
			 elementary and secondary school teachers
					(a)In generalSubparagraph (D) of section 62(a)(2) is
			 amended by striking or 2007 and inserting 2007, 2008, or
			 2009.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2007.
					206.Stock in RIC for purposes of determining
			 estates of nonresidents not citizens
					(a)In generalParagraph (3) of section 2105(d) is amended
			 by striking December 31, 2007 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to decedents dying after December 31, 2007.
					207.Qualified investment entities
					(a)In generalClause (ii) of section 897(h)(4)(A) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on January 1, 2008, except that such amendment
			 shall not apply to the application of withholding requirements with respect to
			 any payment made on or before the date of the enactment of this Act.
					208.Real property tax standard
			 deduction
					(a)In generalSubparagraph (C) of section 63(c)(1) is
			 amended by inserting or 2009 after 2008.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					BExtensions Primarily Affecting
			 Businesses
				221.Research credit
					(a)In generalSubparagraph (B) of section 41(h)(1) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Computation of credit for taxable year in
			 which credit terminatesParagraph (2) of section 41(h) is amended
			 to read as follows:
						
							(2)Computation of credit for taxable year in
				which credit terminates
								(A)In generalIn the case of any taxable year with
				respect to which this section applies to a number of days which is less than
				the total number of days in such taxable year, the applicable base amount with
				respect to such taxable year shall be the amount which bears the same ratio to
				such applicable amount (determined without regard to this paragraph) as the
				number of days in such taxable year to which this section applies bears to the
				total number of days in such taxable year.
								(B)Applicable base amountFor purposes of subparagraph (A), the term
				applicable base amount means, with respect to any taxable
				year—
									(i)except as otherwise provided in this
				subparagraph, the base amount for the taxable year,
									(ii)in the case of a taxable year with respect
				to which an election under subsection (c)(4) (relating to election of
				alternative incremental credit) is in effect, the average described in
				subsection (c)(1)(B) for the taxable year, and
									(iii)in the case of a taxable year with respect
				to which an election under subsection (c)(5) (relating to election of
				alternative simplified credit) is in effect, the average qualified research
				expenses for the 3 taxable years preceding the taxable
				year.
									.
					(c)Conforming amendmentSubparagraph (D) of section 45C(b)(1) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(d)Effective date
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to amounts paid or incurred after
			 December 31, 2007.
						(2)Computation of credit for taxable year in
			 which credit beginsThe
			 amendment made by subsection (b) shall apply to taxable years beginning after
			 December 31, 2007.
						222.Indian employment credit
					(a)In generalSubsection (f) of section 45A is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					223.New markets tax creditSubparagraph (D) of section 45D(f)(1) is
			 amended by striking and 2008 and inserting 2008, and
			 2009.
				224.Railroad track maintenance
					(a)In generalSubsection (f) of section 45G is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenditures paid or incurred during taxable years
			 beginning after December 31, 2007.
					225.Fifteen-year straight-line cost recovery
			 for qualified leasehold improvements and qualified restaurant property
					(a)In generalClauses (iv) and (v) of section
			 168(e)(3)(E) are each amended by striking January 1, 2008 and
			 inserting January 1, 2010.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2007.
					226.Seven-year cost recovery period for
			 motorsports racing track facility
					(a)In generalSubparagraph (D) of section 168(i)(15) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2007.
					227.Accelerated depreciation for business
			 property on Indian reservation
					(a)In generalParagraph (8) of section 168(j) is amended
			 by striking December 31, 2007 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2007.
					228.Expensing of environmental remediation
			 costs
					(a)In generalSubsection (h) of section 198 is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenditures paid or incurred after December 31,
			 2007.
					229.Deduction allowable with respect to income
			 attributable to domestic production activities in Puerto Rico
					(a)In generalSubparagraph (C) of section 199(d)(8) is
			 amended—
						(1)by striking first 2 taxable
			 years and inserting first 4 taxable years, and
						(2)by striking January 1, 2008
			 and inserting January 1, 2010.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					230.Modification of tax treatment of certain
			 payments to controlling exempt organizations
					(a)In generalClause (iv) of section 512(b)(13)(E) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments received or accrued after December 31,
			 2007.
					231.Qualified zone academy bonds
					(a)In generalSubpart I of part IV of subchapter A of
			 chapter 1 is amended by adding at the end the following new section:
						
							54C.Qualified zone academy bonds
								(a)Qualified zone academy bondsFor purposes of this subchapter, the term
				qualified zone academy bond means any bond issued as part of an
				issue if—
									(1)100 percent of the available project
				proceeds of such issue are to be used for a qualified purpose with respect to a
				qualified zone academy established by an eligible local education
				agency,
									(2)the bond is issued by a State or local
				government within the jurisdiction of which such academy is located, and
									(3)the issuer—
										(A)designates such bond for purposes of this
				section,
										(B)certifies that it has written assurances
				that the private business contribution requirement of subsection (b) will be
				met with respect to such academy, and
										(C)certifies that it has the written approval
				of the eligible local education agency for such bond issuance.
										(b) Private business contribution
				requirementFor purposes of
				subsection (a), the private business contribution requirement of this
				subsection is met with respect to any issue if the eligible local education
				agency that established the qualified zone academy has written commitments from
				private entities to make qualified contributions having a present value (as of
				the date of issuance of the issue) of not less than 10 percent of the proceeds
				of the issue.
								(c)Limitation on amount of bonds
				designated
									(1)National limitationThere is a national zone academy bond
				limitation for each calendar year. Such limitation is $400,000,000 for 2008 and
				2009, and, except as provided in paragraph (4), zero thereafter.
									(2)Allocation of limitationThe national zone academy bond limitation
				for a calendar year shall be allocated by the Secretary among the States on the
				basis of their respective populations of individuals below the poverty line (as
				defined by the Office of Management and Budget). The limitation amount
				allocated to a State under the preceding sentence shall be allocated by the
				State education agency to qualified zone academies within such State.
									(3)Designation subject to limitation
				amountThe maximum aggregate
				face amount of bonds issued during any calendar year which may be designated
				under subsection (a) with respect to any qualified zone academy shall not
				exceed the limitation amount allocated to such academy under paragraph (2) for
				such calendar year.
									(4)Carryover of unused limitation
										(A)In generalIf for any calendar year—
											(i)the limitation amount for any State,
				exceeds
											(ii)the amount of bonds issued during such year
				which are designated under subsection (a) with respect to qualified zone
				academies within such State,
											the limitation amount for such
				State for the following calendar year shall be increased by the amount of such
				excess.(B)Limitation on carryoverAny carryforward of a limitation amount may
				be carried only to the first 2 years following the unused limitation year. For
				purposes of the preceding sentence, a limitation amount shall be treated as
				used on a first-in first-out basis.
										(C)Coordination with section
				1397EAny carryover
				determined under section 1397E(e)(4) (relating to carryover of unused
				limitation) with respect to any State to calendar year 2008 shall be treated
				for purposes of this section as a carryover with respect to such State for such
				calendar year under subparagraph (A), and the limitation of subparagraph (B)
				shall apply to such carryover taking into account the calendar years to which
				such carryover relates.
										(d)DefinitionsFor purposes of this section—
									(1)Qualified zone academyThe term qualified zone
				academy means any public school (or academic program within a public
				school) which is established by and operated under the supervision of an
				eligible local education agency to provide education or training below the
				postsecondary level if—
										(A)such public school or program (as the case
				may be) is designed in cooperation with business to enhance the academic
				curriculum, increase graduation and employment rates, and better prepare
				students for the rigors of college and the increasingly complex
				workforce,
										(B)students in such public school or program
				(as the case may be) will be subject to the same academic standards and
				assessments as other students educated by the eligible local education
				agency,
										(C)the comprehensive education plan of such
				public school or program is approved by the eligible local education agency,
				and
										(D)(i)such public school is located in an
				empowerment zone or enterprise community (including any such zone or community
				designated after the date of the enactment of this section), or
											(ii)there is a reasonable expectation (as of
				the date of issuance of the bonds) that at least 35 percent of the students
				attending such school or participating in such program (as the case may be)
				will be eligible for free or reduced-cost lunches under the school lunch
				program established under the National School Lunch Act.
											(2)Eligible local education
				agencyFor purposes of this
				section, the term eligible local education agency means any
				local educational agency as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965.
									(3)Qualified purposeThe term qualified purpose
				means, with respect to any qualified zone academy—
										(A)rehabilitating or repairing the public
				school facility in which the academy is established,
										(B)providing equipment for use at such
				academy,
										(C)developing course materials for education
				to be provided at such academy, and
										(D)training teachers and other school
				personnel in such academy.
										(4)Qualified contributionsThe term qualified
				contribution means any contribution (of a type and quality acceptable
				to the eligible local education agency) of—
										(A)equipment for use in the qualified zone
				academy (including state-of-the-art technology and vocational
				equipment),
										(B)technical assistance in developing
				curriculum or in training teachers in order to promote appropriate market
				driven technology in the classroom,
										(C)services of employees as volunteer
				mentors,
										(D)internships, field trips, or other
				educational opportunities outside the academy for students, or
										(E)any other property or service specified by
				the eligible local education
				agency.
										.
					(b)Conforming amendments
						(1)Paragraph (1) of section 54A(d) is amended
			 to read as follows:
							
								(1)Qualified tax credit bondThe term qualified tax credit
				bond means—
									(A)a qualified forestry conservation bond,
				or
									(B)a qualified zone academy bond,
									which is part of an issue that meets
				the requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C) of section 54A(d)(2) is
			 amended to read as follows:
							
								(C)Qualified purposeFor purposes of this paragraph, the term
				qualified purpose means—
									(i)in the case of a qualified forestry
				conservation bond, a purpose specified in section 54B(e), and
									(ii)in the case of a qualified zone academy
				bond, a purpose specified in section
				54C(a)(1).
									.
						(3)Section 1397E is amended by adding at the
			 end the following new subsection:
							
								(m)TerminationThis section shall not apply to any
				obligation issued after the date of the enactment of this
				subsection.
								.
						(4)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54C. Qualified zone academy
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
					232.Tax incentives for investment in the
			 District of Columbia
					(a)Designation of Zone
						(1)In generalSubsection (f) of section 1400 is amended
			 by striking 2007 both places it appears and inserting
			 2009.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to periods beginning after December 31,
			 2007.
						(b)Tax-Exempt Economic Development
			 Bonds
						(1)In generalSubsection (b) of section 1400A is amended
			 by striking 2007 and inserting 2009.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to bonds issued after December 31, 2007.
						(c)Zero Percent Capital Gains Rate
						(1)In generalSubsection (b) of section 1400B is amended
			 by striking 2008 each place it appears and inserting
			 2010.
						(2)Conforming amendments
							(A)Section 1400B(e)(2) is amended—
								(i)by striking 2012 and
			 inserting 2014, and
								(ii)by striking 2012 in the heading
			 thereof and inserting 2014.
								(B)Section 1400B(g)(2) is amended by striking
			 2012 and inserting 2014.
							(C)Section 1400F(d) is amended by striking
			 2012 and inserting 2014.
							(3)Effective dates
							(A)ExtensionThe amendments made by paragraph (1) shall
			 apply to acquisitions after December 31, 2007.
							(B)Conforming amendmentsThe amendments made by paragraph (2) shall
			 take effect on the date of the enactment of this Act.
							(d)First-Time Homebuyer Credit
						(1)In generalSubsection (i) of section 1400C is amended
			 by striking 2008 and inserting 2010.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property purchased after December 31,
			 2007.
						233.Economic development credit for American
			 Samoa
					(a)In generalSubsection (d) of section 119 of division A
			 of the Tax Relief and Health Care Act of 2006 is amended—
						(1)by striking first two taxable
			 years and inserting first 4 taxable years, and
						(2)by striking January 1, 2008
			 and inserting January 1, 2010.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					234.Enhanced charitable deduction for
			 contributions of food inventory
					(a)In generalClause (iv) of section 170(e)(3)(C) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made after December 31, 2007.
					235.Enhanced charitable deduction for
			 contributions of book inventory to public schools
					(a)In generalClause (iv) of section 170(e)(3)(D) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made after December 31, 2007.
					236.Enhanced deduction for qualified computer
			 contributions
					(a)In generalSubparagraph (G) of section 170(e)(6) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made during taxable years beginning
			 after December 31, 2007.
					237.Basis adjustment to stock of S corporations
			 making charitable contributions of property
					(a)In generalThe last sentence of section 1367(a)(2) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made in taxable years beginning after
			 December 31, 2007.
					238.Work opportunity tax credit for Hurricane
			 Katrina employees
					(a)In generalParagraph (1) of section 201(b) of the
			 Katrina Emergency Tax Relief Act of 2005 is amended by striking
			 2-year and inserting 4-year.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals hired after August 27, 2007.
					239.Subpart F
			 exception for active financing income
					(a)Exempt insurance incomeParagraph (10) of section 953(e) (relating
			 to application) is amended—
						(1)by striking January 1, 2009
			 and inserting January 1, 2010, and
						(2)by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Exception to treatment as foreign personal
			 holding company incomeParagraph (9) of section 954(h) (relating
			 to application) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
					240.Look-thru rule for related controlled
			 foreign corporations
					(a)In generalSubparagraph (C) of section 954(c)(6)
			 (relating to application) is amended by striking January 1, 2009
			 and inserting January 1, 2010.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2008, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
					241.Expensing for certain qualified film and
			 television productions
					(a)In generalSubsection (f) of section 181 is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to productions commencing after December 31,
			 2008.
					COther Extensions
				251.Authority to disclose information related
			 to terrorist activities made permanent
					(a)In generalSubparagraph (C) of section 6103(i)(3) is
			 amended by striking clause (iv).
					(b)Disclosure on requestParagraph (7) of section 6103(i) is amended
			 by striking subparagraph (E).
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to disclosures after the date of the enactment of this
			 Act.
					252.Authority for undercover operations made
			 permanent
					(a)In generalSubsection (c) of section 7608 is amended
			 by striking paragraph (6).
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on January 1, 2008.
					253.Increase in limit on cover over of rum
			 excise tax to Puerto Rico and the Virgin Islands
					(a)In generalParagraph (1) of section 7652(f) is amended
			 by striking January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to distilled spirits brought into the United States
			 after December 31, 2007.
					IIIAdditional tax relief and other
			 provisions
			301.Refundable child credit
				(a)Modification of threshold
			 amountClause (i) of section
			 24(d)(1)(B) is amended by inserting ($8,500 in the case of taxable years
			 beginning in 2009) after $10,000.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2008.
				302.Provisions related to film and television
			 productions
				(a)Modification of limitation on
			 expensingSubparagraph (A) of
			 section 181(a)(2) is amended to read as follows:
					
						(A)In generalParagraph (1) shall not apply to so much of
				the aggregate cost of any qualified film or television production as exceeds
				$15,000,000.
						.
				(b)Modifications to deduction for domestic
			 activities
					(1)Determination of W-2 wagesParagraph (2) of section 199(b) is amended
			 by adding at the end the following new subparagraph:
						
							(D)Special rule for qualified
				filmIn the case of a
				qualified film, such term shall include compensation for services performed in
				the United States by actors, production personnel, directors, and
				producers.
							.
					(2)Definition of qualified filmParagraph (6) of section 199(c) is amended
			 by adding at the end the following: A qualified film shall include any
			 copyrights, trademarks, or other intangibles with respect to such film. The
			 methods and means of distributing a qualified film shall not affect the
			 availability of the deduction under this section..
					(3)PartnershipsSubparagraph (A) of section 199(d)(1) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
						
							(iv)in the case of each partner of a
				partnership, or shareholder of an S corporation, who owns (directly or
				indirectly) at least 20 percent of the capital interests in such partnership or
				of the stock of such S corporation—
								(I)such partner or shareholder shall be
				treated as having engaged directly in any film produced by such partnership or
				S corporation, and
								(II)such partnership or S corporation shall be
				treated as having engaged directly in any film produced by such partner or
				shareholder.
								.
					(c)Conforming amendmentSection 181(d)(3)(A) is amended by striking
			 actors and all that follows and inserting actors,
			 production personnel, directors, and producers..
				(d)Effective date
					(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to taxable years
			 beginning after December 31, 2007.
					(2)ExpensingThe amendments made by subsection (a) shall
			 apply to qualified film and television productions commencing after December
			 31, 2007.
					303.Exemption from excise tax for certain
			 arrows designed for use by children
				(a)In generalParagraph (2) of section 4161(b) (relating
			 to arrows) is amended by redesignating subparagraph (B) as subparagraph (C) and
			 by inserting after subparagraph (A) the following new subparagraph:
					
						(B)Exemption for certain arrow
				shaftsSubparagraph (A) shall
				not apply to any shaft measuring 5/16 of an inch or less in diameter and
				consisting of either—
							(i)all fiberglass and hollow, or
							(ii)all natural wood,
							with no laminations or artificial
				means of enhancing the spine of such shaft (whether sold separately or
				incorporated as part of a finished or unfinished product) of a type used in the
				manufacture of any arrow which after its assembly is not suitable for use with
				a bow described in paragraph
				(1)(A)..
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to shafts first sold after the date of enactment of
			 this Act.
				304.Modification of penalty on understatement
			 of taxpayer’s liability by tax return preparer
				(a)In generalSubsection (a) of section 6694 (relating to
			 understatement due to unreasonable positions) is amended to read as
			 follows:
					
						(a)Understatement due to unreasonable
				positions
							(1)In generalIf a tax return preparer—
								(A)prepares any return or claim of refund with
				respect to which any part of an understatement of liability is due to a
				position described in paragraph (2), and
								(B)knew (or reasonably should have known) of
				the position,
								such tax return preparer shall pay a
				penalty with respect to each such return or claim in an amount equal to the
				greater of $1,000 or 50 percent of the income derived (or to be derived) by the
				tax return preparer with respect to the return or claim.(2)Unreasonable position
								(A)In generalExcept as otherwise provided in this
				paragraph, a position is described in this paragraph unless there is or was
				substantial authority for the position.
								(B)Disclosed positionsIf the position was disclosed as provided
				in section 6662(d)(2)(B)(ii)(I) and is not a position to which subparagraph (C)
				applies, the position is described in this paragraph unless there is a
				reasonable basis for the position.
								(C)Reportable transactionsIf the position is with respect to a
				reportable transaction to which section 6662A applies, the position is
				described in this paragraph unless it is reasonable to believe that the
				position would more likely than not be sustained on its merits.
								(3)Reasonable cause exceptionNo penalty shall be imposed under this
				subsection if it is shown that there is reasonable cause for the understatement
				and the tax return preparer acted in good
				faith.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply—
					(1)in the case of a position other than a
			 position described in subparagraph (C) of section 6694(a)(2) of the Internal
			 Revenue Code of 1986 (as amended by this section), to returns prepared after
			 May 25, 2007, and
					(2)in the case of a position described in such
			 subparagraph (C), to returns prepared for taxable years beginning after the
			 date of the enactment of this Act.
					IVRevenue provisions
			401.Limitation of deduction for income
			 attributable to domestic production of oil, gas, or primary products
			 thereof
				(a)In generalSection 199(d) is amended by redesignating
			 paragraph (9) as paragraph (10) and by inserting after paragraph (8) the
			 following new paragraph:
					
						(9)Special rule for taxpayers with oil related
				qualified production activities income
							(A)In generalIf a taxpayer has oil related qualified
				production activities income for any taxable year beginning after 2009, the
				amount otherwise allowable as a deduction under subsection (a) shall be reduced
				by 3 percent of the least of—
								(i)the oil related qualified production
				activities income of the taxpayer for the taxable year,
								(ii)the qualified production activities income
				of the taxpayer for the taxable year, or
								(iii)taxable income (determined without regard
				to this section).
								(B)Oil related qualified production activities
				incomeFor purposes of this
				paragraph, the term oil related qualified production activities
				income means for any taxable year the qualified production activities
				income which is attributable to the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product thereof
				during such taxable year.
							(C)Primary productFor purposes of this paragraph, the term
				primary product has the same meaning as when used in section
				927(a)(2)(C), as in effect before its
				repeal.
							.
				(b)Conforming amendmentSection 199(d)(2) (relating to application
			 to individuals) is amended by striking subsection (a)(1)(B) and
			 inserting subsections (a)(1)(B) and (d)(9)(A)(iii).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				402.Elimination of the different treatment of
			 foreign oil and gas extraction income and foreign oil related income for
			 purposes of the foreign tax credit
				(a)In generalSubsections (a) and (b) of section 907
			 (relating to special rules in case of foreign oil and gas income) are amended
			 to read as follows:
					
						(a)Reduction in amount allowed as foreign tax
				under section 901In applying
				section 901, the amount of any foreign oil and gas taxes paid or accrued (or
				deemed to have been paid) during the taxable year which would (but for this
				subsection) be taken into account for purposes of section 901 shall be reduced
				by the amount (if any) by which the amount of such taxes exceeds the product
				of—
							(1)the amount of the combined foreign oil and
				gas income for the taxable year,
							(2)multiplied by—
								(A)in the case of a corporation, the
				percentage which is equal to the highest rate of tax specified under section
				11(b), or
								(B)in the case of an individual, a fraction
				the numerator of which is the tax against which the credit under section 901(a)
				is taken and the denominator of which is the taxpayer's entire taxable
				income.
								(b)Combined foreign oil and gas income;
				foreign oil and gas taxesFor
				purposes of this section—
							(1)Combined foreign oil and gas
				incomeThe term
				combined foreign oil and gas income means, with respect to any
				taxable year, the sum of—
								(A)foreign oil and gas extraction income,
				and
								(B)foreign oil related income.
								(2)Foreign oil and gas taxesThe term foreign oil and gas
				taxes means, with respect to any taxable year, the sum of—
								(A)oil and gas extraction taxes, and
								(B)any income, war profits, and excess profits
				taxes paid or accrued (or deemed to have been paid or accrued under section 902
				or 960) during the taxable year with respect to foreign oil related income
				(determined without regard to subsection (c)(4)) or loss which would be taken
				into account for purposes of section 901 without regard to this
				section.
								.
				(b)Recapture of foreign oil and gas
			 lossesParagraph (4) of
			 section 907(c) (relating to recapture of foreign oil and gas extraction losses
			 by recharacterizing later extraction income) is amended to read as
			 follows:
					
						(4)Recapture of foreign oil and gas losses by
				recharacterizing later combined foreign oil and gas income
							(A)In generalThe combined foreign oil and gas income of
				a taxpayer for a taxable year (determined without regard to this paragraph)
				shall be reduced—
								(i)first by the amount determined under
				subparagraph (B), and
								(ii)then by the amount determined under
				subparagraph (C).
								The aggregate amount of such
				reductions shall be treated as income (from sources without the United States)
				which is not combined foreign oil and gas income.(B)Reduction for pre-2009 foreign oil
				extraction lossesThe
				reduction under this paragraph shall be equal to the lesser of—
								(i)the foreign oil and gas extraction income
				of the taxpayer for the taxable year (determined without regard to this
				paragraph), or
								(ii)the excess of—
									(I)the aggregate amount of foreign oil
				extraction losses for preceding taxable years beginning after December 31,
				1982, and before January 1, 2009, over
									(II)so much of such aggregate amount as was
				recharacterized under this paragraph (as in effect before and after the date of
				the enactment of the Renewable Energy and Job
				Creation Tax Act of 2008) for preceding taxable years beginning
				after December 31, 1982.
									(C)Reduction for post-2008 foreign oil and gas
				lossesThe reduction under
				this paragraph shall be equal to the lesser of—
								(i)the combined foreign oil and gas income of
				the taxpayer for the taxable year (determined without regard to this
				paragraph), reduced by an amount equal to the reduction under subparagraph (A)
				for the taxable year, or
								(ii)the excess of—
									(I)the aggregate amount of foreign oil and gas
				losses for preceding taxable years beginning after December 31, 2008,
				over
									(II)so much of such aggregate amount as was
				recharacterized under this paragraph for preceding taxable years beginning
				after December 31, 2008.
									(D)Foreign oil and gas loss defined
								(i)In generalFor purposes of this paragraph, the term
				foreign oil and gas loss means the amount by which—
									(I)the gross income for the taxable year from
				sources without the United States and its possessions (whether or not the
				taxpayer chooses the benefits of this subpart for such taxable year) taken into
				account in determining the combined foreign oil and gas income for such year,
				is exceeded by
									(II)the sum of the deductions properly
				apportioned or allocated thereto.
									(ii)Net operating loss deduction not taken into
				accountFor purposes of
				clause (i), the net operating loss deduction allowable for the taxable year
				under section 172(a) shall not be taken into account.
								(iii)Expropriation and casualty losses not taken
				into accountFor purposes of
				clause (i), there shall not be taken into account—
									(I)any foreign expropriation loss (as defined
				in section 172(h) (as in effect on the day before the date of the enactment of
				the Revenue Reconciliation Act of 1990)) for the taxable year, or
									(II)any loss for the taxable year which arises
				from fire, storm, shipwreck, or other casualty, or from theft,
									to the extent such loss is not
				compensated for by insurance or otherwise.(iv)Foreign oil extraction lossFor purposes of subparagraph (B)(ii)(I),
				foreign oil extraction losses shall be determined under this paragraph as in
				effect on the day before the date of the enactment of the
				Renewable Energy and Job Creation Tax Act of
				2008.
								.
				(c)Carryback and carryover of disallowed
			 creditsSection 907(f)
			 (relating to carryback and carryover of disallowed credits) is amended—
					(1)by striking oil and gas extraction
			 taxes each place it appears and inserting foreign oil and gas
			 taxes, and
					(2)by adding at the end the following new
			 paragraph:
						
							(4)Transition rules for pre-2009 and 2009
				disallowed credits
								(A)Pre-2009 creditsIn the case of any unused credit year
				beginning before January 1, 2009, this subsection shall be applied to any
				unused oil and gas extraction taxes carried from such unused credit year to a
				year beginning after December 31, 2008—
									(i)by substituting oil and gas
				extraction taxes for foreign oil and gas taxes each
				place it appears in paragraphs (1), (2), and (3), and
									(ii)by computing, for purposes of paragraph
				(2)(A), the limitation under subparagraph (A) for the year to which such taxes
				are carried by substituting foreign oil and gas extraction
				income for foreign oil and gas income in subsection
				(a).
									(B)2009 creditsIn the case of any unused credit year
				beginning in 2009, the amendments made to this subsection by the
				Renewable Energy and Job Creation Tax Act of
				2008 shall be treated as being in effect for any preceding year
				beginning before January 1, 2009, solely for purposes of determining how much
				of the unused foreign oil and gas taxes for such unused credit year may be
				deemed paid or accrued in such preceding
				year.
								.
					(d)Conforming amendmentSection 6501(i) is amended by striking
			 oil and gas extraction taxes and inserting foreign oil
			 and gas taxes.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				403.Broker reporting of customer’s basis in
			 securities transactions
				(a)In general
					(1)Broker reporting for securities
			 transactionsSection 6045 is
			 amended by adding at the end the following new subsection:
						
							(g)Additional information required in the case
				of securities transactions, etc
								(1)In generalIf a broker is otherwise required to make a
				return under subsection (a) with respect to the gross proceeds of the sale of a
				covered security, the broker shall include in such return the information
				described in paragraph (2).
								(2)Additional information required
									(A)In generalThe information required under paragraph
				(1) to be shown on a return with respect to a covered security of a customer
				shall include the customer’s adjusted basis in such security and whether any
				gain or loss with respect to such security is long-term or short-term (within
				the meaning of section 1222).
									(B)Determination of adjusted
				basisFor purposes of
				subparagraph (A)—
										(i)In generalThe customer’s adjusted basis shall be
				determined—
											(I)in the case of any security (other than any
				stock for which an average basis method is permissible under section 1012), in
				accordance with the first-in first-out method unless the customer notifies the
				broker by means of making an adequate identification of the stock sold or
				transferred, and
											(II)in the case of any stock for which an
				average basis method is permissible under section 1012, in accordance with the
				broker’s default method unless the customer notifies the broker that he elects
				another acceptable method under section 1012 with respect to the account in
				which such stock is held.
											(ii)Exception for wash salesExcept as otherwise provided by the
				Secretary, the customer’s adjusted basis shall be determined without regard to
				section 1091 (relating to loss from wash sales of stock or securities) unless
				the transactions occur in the same account with respect to identical
				securities.
										(3)Covered securityFor purposes of this subsection—
									(A)In generalThe term covered security
				means any specified security acquired on or after the applicable date if such
				security—
										(i)was acquired through a transaction in the
				account in which such security is held, or
										(ii)was transferred to such account from an
				account in which such security was a covered security, but only if the broker
				received a statement under section 6045A with respect to the transfer.
										(B)Specified securityThe term specified security
				means—
										(i)any share of stock in a corporation,
										(ii)any note, bond, debenture, or other
				evidence of indebtedness,
										(iii)any commodity, or contract or derivative
				with respect to such commodity, if the Secretary determines that adjusted basis
				reporting is appropriate for purposes of this subsection, and
										(iv)any other financial instrument with respect
				to which the Secretary determines that adjusted basis reporting is appropriate
				for purposes of this subsection.
										(C)Applicable dateThe term applicable date
				means—
										(i)January 1, 2011, in the case of any
				specified security which is stock in a corporation (other than any stock
				described in clause (ii)),
										(ii)January 1, 2012, in the case of any stock
				for which an average basis method is permissible under section 1012, and
										(iii)January 1, 2013, or such later date
				determined by the Secretary in the case of any other specified security.
										(4)Treatment of S corporationsIn the case of the sale of a covered
				security acquired by an S corporation (other than a financial institution)
				after December 31, 2011, such S corporation shall be treated in the same manner
				as a partnership for purposes of this section.
								(5)Special rules for short salesIn the case of a short sale, reporting
				under this section shall be made for the year in which such sale is
				closed.
								.
					(2)Broker information required with respect to
			 optionsSection 6045, as
			 amended by subsection (a), is amended by adding at the end the following new
			 subsection:
						
							(h)Application to options on
				securities
								(1)Exercise of optionFor purposes of this section, if a covered
				security is acquired or disposed of pursuant to the exercise of an option that
				was granted or acquired in the same account as the covered security, the amount
				received with respect to the grant or paid with respect to the acquisition of
				such option shall be treated as an adjustment to gross proceeds or as an
				adjustment to basis, as the case may be.
								(2)Lapse or closing transactionIn the case of the lapse (or closing
				transaction (as defined in section 1234(b)(2)(A))) of an option on a specified
				security or the exercise of a cash-settled option on a specified security,
				reporting under subsections (a) and (g) with respect to such option shall be
				made for the calendar year which includes the date of such lapse, closing
				transaction, or exercise.
								(3)Prospective applicationParagraphs (1) and (2) shall not apply to
				any option which is granted or acquired before January 1, 2013.
								(4)DefinitionsFor purposes of this subsection, the terms
				covered security and specified security shall have
				the meanings given such terms in subsection
				(g)(3).
								.
					(3)Extension of period for statements sent to
			 customers
						(A)In generalSubsection (b) of section 6045 is amended
			 by striking January 31 and inserting February
			 15.
						(B)Statements related to substitute
			 paymentsSubsection (d) of
			 section 6045 is amended—
							(i)by striking at such time
			 and, and
							(ii)by inserting after other
			 item. the following new sentence: The written statement required
			 under the preceding sentence shall be furnished on or before February 15 of the
			 year following the calendar year in which the payment was made..
							(C)Other statementsSubsection (b) of section 6045 is amended
			 by adding at the end the following: In the case of a consolidated
			 reporting statement (as defined in regulations) with respect to any customer,
			 any statement which would otherwise be required to be furnished on or before
			 January 31 of a calendar year with respect to any item reportable to the
			 taxpayer shall instead be required to be furnished on or before February 15 of
			 such calendar year if furnished with such consolidated reporting
			 statement..
						(b)Determination of basis of certain
			 securities on account by account or average basis methodSection 1012 is amended—
					(1)by striking The basis of
			 property and inserting the following:
						
							(a)In generalThe basis of
				property
							,
					(2)by striking The cost of real
			 property and inserting the following:
						
							(b)Special rule for apportioned real estate
				taxesThe cost of real
				property
							,
				and
					(3)by adding at the end the following new
			 subsections:
						
							(c)Determinations by account
								(1)In generalIn the case of the sale, exchange, or other
				disposition of a specified security on or after the applicable date, the
				conventions prescribed by regulations under this section shall be applied on an
				account by account basis.
								(2)Application to certain regulated investment
				companies
									(A)In generalExcept as provided in subparagraph (B), any
				stock for which an average basis method is permissible under section 1012 which
				is acquired before January 1, 2012, shall be treated as a separate account from
				any such stock acquired on or after such date.
									(B)Election for treatment as single
				accountIf a regulated
				investment company elects to have this subparagraph apply with respect to one
				or more of its stockholders—
										(i)subparagraph (A) shall not apply with
				respect to any stock in such company held by such stockholders, and
										(ii)all stock in such company which is held by
				such stockholders shall be treated as covered securities described in section
				6045(g)(3) without regard to the date of the acquisition of such stock.
										A rule similar to the rule of the
				preceding sentence shall apply with respect to a broker holding such stock as a
				nominee.(3)DefinitionsFor purposes of this section, the terms
				specified security and applicable date shall have the
				meaning given such terms in section 6045(g).
								(d)Average basis for stock acquired pursuant
				to a periodic stock investment plan
								(1)In generalIn the case of any stock acquired after
				December 31, 2010, in connection with a periodic stock investment plan, the
				basis of such stock while held as part of such plan shall be determined using
				one of the methods which may be used for determining the basis of stock in a
				regulated investment company.
								(2)Treatment after transferIn the case of the transfer to another
				account of stock to which paragraph (1) applies, such stock shall have a cost
				basis in such other account equal to its basis in the periodic stock investment
				plan immediately before such transfer (properly adjusted for any fees or other
				charges taken into account in connection with such transfer).
								(3)Separate accounts; election for treatment
				as single accountRules
				similar to the rules of subsection (c)(2) shall apply for purposes of this
				subsection.
								(4)Periodic stock investment
				planFor purposes of this
				subsection—
									(A)In generalThe term periodic stock investment
				plan means—
										(i)any stock purchase plan, and
										(ii)any dividend reinvestment plan.
										(B)Stock purchase planThe term stock purchase plan
				means any arrangement under which identical stock is periodically purchased
				pursuant to a written plan.
									(C)Dividend reinvestment plan
										(i)In generalThe term dividend reinvestment
				plan means any arrangement under which dividends on any stock are
				reinvested in stock identical to the stock with respect to which the dividends
				are paid.
										(ii)Initial stock acquisition treated as
				acquired in connection with planStock shall be treated as acquired in
				connection with a dividend reinvestment plan if such stock is acquired pursuant
				to such plan or if the dividends paid on such stock are subject to such
				plan.
										.
					(c)Information by transferors to aid
			 brokers
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 is amended by inserting after section 6045 the following new
			 section:
						
							6045A.Information required in connection with
				transfers of covered securities to brokers
								(a)Furnishing of informationEvery applicable person which transfers to
				a broker (as defined in section 6045(c)(1)) a security which is a covered
				security (as defined in section 6045(g)(3)) in the hands of such applicable
				person shall furnish to such broker a written statement in such manner and
				setting forth such information as the Secretary may by regulations prescribe
				for purposes of enabling such broker to meet the requirements of section
				6045(g).
								(b)Applicable personFor purposes of subsection (a), the term
				applicable person means—
									(1)any broker (as defined in section
				6045(c)(1)), and
									(2)any other person as provided by the
				Secretary in regulations.
									(c)Time for furnishing statementExcept as otherwise provided by the
				Secretary, any statement required by subsection (a) shall be furnished not
				later than 15 days after the date of the transfer described in such
				subsection.
								.
					(2)Assessable penaltiesParagraph (2) of section 6724(d) is amended
			 by redesignating subparagraphs (I) through (DD) as subparagraphs (J) through
			 (EE), respectively, and by inserting after subparagraph (H) the following new
			 subparagraph:
						
							(I)section 6045A (relating to information
				required in connection with transfers of covered securities to
				brokers),
							.
					(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 is amended by inserting after the item
			 relating to section 6045 the following new item:
						
							
								Sec. 6045A. Information
				required in connection with transfers of covered securities to
				brokers.
							
							.
					(d)Additional issuer information To aid
			 brokers
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61, as amended by subsection (b), is amended by inserting after section
			 6045A the following new section:
						
							6045B.Returns relating to actions affecting basis
				of specified securities
								(a)In generalAccording to the forms or regulations
				prescribed by the Secretary, any issuer of a specified security shall make a
				return setting forth—
									(1)a description of any organizational action
				which affects the basis of such specified security of such issuer,
									(2)the quantitative effect on the basis of
				such specified security resulting from such action, and
									(3)such other information as the Secretary may
				prescribe.
									(b)Time for filing returnAny return required by subsection (a) shall
				be filed not later than the earlier of—
									(1)45 days after the date of the action
				described in subsection (a), or
									(2)January 15 of the year following the
				calendar year during which such action occurred.
									(c)Statements To be furnished to holders of
				specified securities or their nomineesAccording to the forms or regulations
				prescribed by the Secretary, every person required to make a return under
				subsection (a) with respect to a specified security shall furnish to the
				nominee with respect to the specified security (or certificate holder if there
				is no nominee) a written statement showing—
									(1)the name, address, and phone number of the
				information contact of the person required to make such return,
									(2)the information required to be shown on
				such return with respect to such security, and
									(3)such other information as the Secretary may
				prescribe.
									The written statement required under
				the preceding sentence shall be furnished to the holder on or before January 15
				of the year following the calendar year during which the action described in
				subsection (a) occurred.(d)Specified securityFor purposes of this section, the term
				specified security has the meaning given such term by section
				6045(g)(3)(B). No return shall be required under this section with respect to
				actions described in subsection (a) with respect to a specified security which
				occur before the applicable date (as defined in section 6045(g)(3)(C)) with
				respect to such security.
								(e)Public reporting in lieu of
				returnThe Secretary may
				waive the requirements under subsections (a) and (c) with respect to a
				specified security, if the person required to make the return under subsection
				(a) makes publicly available, in such form and manner as the Secretary
				determines necessary to carry out the purposes of this section—
									(1)the name, address, phone number, and email
				address of the information contact of such person, and
									(2)the information described in paragraphs
				(1), (2), and (3) of subsection
				(a).
									.
					(2)Assessable penalties
						(A)Subparagraph (B) of section 6724(d)(1) is
			 amended by redesignating clause (iv) and each of the clauses which follow as
			 clauses (v) through (xxiii), respectively, and by inserting after clause (iii)
			 the following new clause:
							
								(iv)section 6045B(a) (relating to returns
				relating to actions affecting basis of specified
				securities),
								.
						(B)Paragraph (2) of section 6724(d), as
			 amended by subsection (c)(2), is amended by redesignating subparagraphs (J)
			 through (EE) as subparagraphs (K) through (FF), respectively, and by inserting
			 after subparagraph (I) the following new subparagraph:
							
								(J)subsections (c) and (e) of section 6045B
				(relating to returns relating to actions affecting basis of specified
				securities),
								.
						(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61, as amended by subsection (b)(3), is amended
			 by inserting after the item relating to section 6045A the following new
			 item:
						
							
								Sec. 6045B. Returns relating to
				actions affecting basis of specified
				securities.
							
							.
					(e)Effective date
					(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall take effect on January 1,
			 2011.
					(2)Extension of period for statements sent to
			 customersThe amendments made
			 by subsection (a)(3) shall apply to statements required to be furnished after
			 December 31, 2008.
					404.0.2 percent FUTA surtax
				(a)In generalSection 3301 (relating to rate of tax) is
			 amended—
					(1)by striking through 2008 in
			 paragraph (1) and inserting through 2009, and
					(2)by striking calendar year
			 2009 in paragraph (2) and inserting calendar year
			 2010.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to wages paid after December 31, 2008.
				405.Increase and extension of Oil Spill
			 Liability Trust Fund tax
				(a)Increase in rate
					(1)In generalSection 4611(c)(2)(B) (relating to rates)
			 is amended by striking is 5 cents a barrel. and
			 inserting
						
							is—(i)in the case of crude oil received or
				petroleum products entered before January 1, 2017, 8 cents a barrel, and
							(ii)in the case of crude oil received or
				petroleum products entered after December 31, 2016, 9 cents a
				barrel.
							.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply on and after the first day of the first calendar
			 quarter beginning more than 60 days after the date of the enactment of this
			 Act.
					(b)Extension
					(1)In generalSection 4611(f) (relating to application of
			 Oil Spill Liability Trust Fund financing rate) is amended by striking
			 paragraphs (2) and (3) and inserting the following new paragraph:
						
							(2)TerminationThe Oil Spill Liability Trust Fund
				financing rate shall not apply after December 31,
				2017.
							.
					(2)Conforming amendmentSection 4611(f)(1) is amended by striking
			 paragraphs (2) and (3) and inserting paragraph
			 (2).
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
					406.Nonqualified deferred compensation from
			 certain tax indifferent parties
				(a)In generalSubpart B of part II of subchapter E of
			 chapter 1 is amended by inserting after section 457 the following new
			 section:
					
						457A.Nonqualified deferred compensation from
				certain tax indifferent parties
							(a)In generalAny compensation of a service provider
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be includible in gross income when there is no
				substantial risk of forfeiture of the rights to such compensation.
							(b)Nonqualified entityFor purposes of this section, the term
				nonqualified entity means—
								(1)any foreign corporation unless
				substantially all of its income is—
									(A)effectively connected with the conduct of a
				trade or business in the United States, or
									(B)subject to a comprehensive foreign income
				tax, and
									(2)any partnership unless substantially all of
				its income is, directly or indirectly, allocated to—
									(A)United States persons (other than persons
				exempt from tax under this title),
									(B)foreign persons with respect to whom such
				income is subject to a comprehensive foreign income tax,
									(C)foreign persons with respect to
				whom—
										(i)such income is effectively connected with
				the conduct of a trade or business within the United States, and
										(ii)a withholding tax is paid under section
				1446 with respect to such income, or
										(D)organizations which are exempt from tax
				under this title if such income is unrelated business taxable income (as
				defined in section 512) with respect to such organization.
									(c)Determinability of amounts of
				compensation
								(1)In generalIf the amount of any compensation is not
				determinable at the time that such compensation is otherwise includible in
				gross income under subsection (a)—
									(A)such amount shall be so includible in gross
				income when determinable, and
									(B)the tax imposed under this chapter for the
				taxable year in which such compensation is includible in gross income shall be
				increased by the sum of—
										(i)the amount of interest determined under
				paragraph (2), and
										(ii)an amount equal to 20 percent of the amount
				of such compensation.
										(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
								(d)Other definitions and special
				rulesFor purposes of this
				section—
								(1)Substantial risk of forfeiture
									(A)In generalThe rights of a person to compensation
				shall be treated as subject to a substantial risk of forfeiture only if such
				person’s rights to such compensation are conditioned upon the future
				performance of substantial services by any individual.
									(B)Exception for compensation based on gain
				recognized on an investment asset
										(i)In generalTo the extent provided in regulations
				prescribed by the Secretary, if compensation of a service provider is
				determined solely by reference to the amount of gain recognized on the
				disposition of an investment asset, such compensation shall be treated as
				subject to a substantial risk of forfeiture until the date of such
				disposition.
										(ii)Investment assetFor purposes of clause (i), the term
				investment asset means any single asset (other than an
				investment fund or similar entity)—
											(I)acquired directly by an investment fund or
				similar entity,
											(II)with respect to which such entity does not
				(nor does any person related to such entity) participate in the active
				management of such asset (or if such asset is an interest in an entity, in the
				active management of the activities of such entity), and
											(III)substantially all of any gain on the
				disposition of which (other than such deferred compensation) is allocated to
				investors in such entity.
											(iii)Coordination with special
				ruleParagraph (3)(B) shall
				not apply to any compensation to which clause (i) applies.
										(2)Comprehensive foreign income
				taxThe term
				comprehensive foreign income tax means, with respect to any
				foreign person, the income tax of a foreign country if—
									(A)such person is eligible for the benefits of
				a comprehensive income tax treaty between such foreign country and the United
				States, or
									(B)such person demonstrates to the
				satisfaction of the Secretary that such foreign country has a comprehensive
				income tax.
									(3)Nonqualified deferred compensation
				plan
									(A)In generalThe term nonqualified deferred
				compensation plan has the meaning given such term under section 409A(d),
				except that such term shall include any plan that provides a right to
				compensation based on the appreciation in value of a specified number of equity
				units of the service recipient.
									(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
									(4)Service providerThe term service provider
				has the meaning given such term in the regulations under section 409A,
				determined without regard to method of accounting.
								(5)Exception for certain compensation with
				respect to effectively connected incomeIn the case of a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation payable by such foreign corporation which, had such compensation
				been paid in cash on the date that such compensation ceased to be subject to a
				substantial risk of forfeiture, would have been deductible by such foreign
				corporation against such income.
								(6)Exception with respect to employees of
				certain subsidiariesThis
				section shall not apply to compensation deferred under a nonqualified deferred
				compensation plan of a nonqualified entity if—
									(A)such compensation is payable to an employee
				of a domestic subsidiary of such entity, and
									(B)such compensation is reasonably expected to
				be deductible by such subsidiary under section 404(a)(5) when such compensation
				is includible in income by such employee.
									(7)Application of rulesRules similar to the rules of paragraphs
				(5) and (6) of section 409A(d) shall apply.
								(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations—
								(1)disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this section,
				and
								(2)providing appropriate treatment where an
				individual who was employed by an employer which is not a nonqualified entity
				is temporarily employed by a nonqualified entity which is related to such
				employer.
								.
				(b)Conforming amendmentSection 26(b)(2) is amended by striking
			 and at the end of subparagraph (V), by striking the period at
			 the end of subparagraph (W) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(X)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
						.
				(c)Clerical amendmentThe table of sections of subpart B of part
			 II of subchapter E of chapter 1 is amended by inserting after the item relating
			 to section 457 the following new item:
					
						
							Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
						
						.
				(d)Effective date
					(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to amounts deferred
			 which are attributable to services performed after December 31, 2008.
					(2)Application to existing
			 deferralsIn the case of any
			 amount deferred to which the amendments made by this section do not apply
			 solely by reason of the fact that the amount is attributable to services
			 performed before January 1, 2009, to the extent such amount is not includible
			 in gross income in a taxable year beginning before 2018, such amounts shall be
			 includible in gross income in the later of—
						(A)the last taxable year beginning before
			 2018, or
						(B)the taxable year in which there is no
			 substantial risk of forfeiture of the rights to such compensation (determined
			 in the same manner as determined for purposes of section 457A of the Internal
			 Revenue Code of 1986, as added by this section).
						(3)Accelerated paymentsNo later than 120 days after the date of
			 the enactment of this Act, the Secretary shall issue guidance providing a
			 limited period of time during which a nonqualified deferred compensation
			 arrangement attributable to services performed on or before December 31, 2008,
			 may, without violating the requirements of section 409A(a) of the Internal
			 Revenue Code of 1986, be amended to conform the date of distribution to the
			 date the amounts are required to be included in income.
					(4)Certain back-to-back
			 arrangementsIf the taxpayer
			 is also a service recipient and maintains one or more nonqualified deferred
			 compensation arrangements for its service providers under which any amount is
			 attributable to services performed on or before December 31, 2008, the guidance
			 issued under paragraph (4) shall permit such arrangements to be amended to
			 conform the dates of distribution under such arrangement to the date amounts
			 are required to be included in the income of such taxpayer under this
			 subsection.
					(5)Accelerated payment not treated as material
			 modificationAny amendment to
			 a nonqualified deferred compensation arrangement made pursuant to paragraph (4)
			 or (5) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
					(6)Certain preexisting
			 arrangementsIf, pursuant to
			 a written binding contract entered into on or before December 31, 2007, any
			 portion of compensation payable under such contract for a period is determined
			 as a portion of the amount of gain recognized on the disposition during such
			 period of a specified asset, the amendments made by this section shall not
			 apply to the portion of compensation attributable to such disposition
			 notwithstanding the fact that such portion of compensation may be reduced by
			 realized losses or depreciation in the value of other assets during such period
			 or a prior period or be attributable in part to services performed after
			 December 31, 2008, but only if—
						(A)payment of such portion of compensation is
			 received by the service provider and included in its gross income no later than
			 the earlier of—
							(i)12 months after the end of the taxable year
			 of the service recipient during which the disposition of the specified asset
			 occurs, or
							(ii)the last taxable year of the service
			 provider beginning before January 1, 2018; and
							(B)the specified asset is held by the service
			 recipient on the date of the enactment of this section.
						407.Delay in application of worldwide
			 allocation of interest
				(a)In generalParagraphs (5)(D) and (6) of section 864(f)
			 are each amended by striking December 31, 2010 and inserting
			 December 31, 2016.
				(b)TransitionParagraph (7) of section 864(f) is amended
			 by striking 30 percent and inserting 55
			 percent.
				(c)Coordination with other
			 legislationIf H.R. 6983 of
			 the 110th Congress is enacted into law—
					(1)such law shall be treated, solely for
			 purposes of carrying out the amendments made by this section, as having been
			 enacted immediately before the enactment of this Act, and
					(2)in lieu of the amendments made by
			 subsections (a) and (b):
						(A)Paragraphs (5)(D) and (6) of section
			 864(f), as amended by such law, are each amended by striking December
			 31, 2012 and inserting December 31, 2018.
						(B)Subsection (f) of section 864, as amended
			 by such law, is amended by striking paragraph (7).
						408.Time for payment of corporate estimated
			 taxesThe percentage under
			 subparagraph (C) of section 401(1) of the Tax Increase Prevention and
			 Reconciliation Act of 2005 in effect on the date of the enactment of this Act
			 is increased by 58 percentage points.
			
	
		
			Passed the House of
			 Representatives September 26, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
	
		December 9, 2008
		Read the second time and placed on the
		  calendar
	
